 

Exhibit 10.1

Published CUSIP Number: 37253NAA3

CREDIT AGREEMENT

Dated as of August 7, 2014

among

GENTHERM INCORPORATED,

GENTHERM (TEXAS), INC.,

GENTHERM CANADA LTD.,

GLOBAL THERMOELECTRIC INC.

and

GENTHERM GMBH,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

JPMORGAN CHASE BANK, N.A.

as Syndication Agent,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Documentation Agent

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Book Runner

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

Article I. DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

33

1.03

Accounting Terms

33

1.04

Rounding

34

1.05

Exchange Rates; Currency Equivalents

34

1.06

Change of Currency

35

1.07

Times of Day

35

1.08

Letter of Credit Amounts

35

1.09

Additional Alternative Currencies

35

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS

37

2.01

Loans

37

2.02

Borrowings, Conversions and Continuations of Loans

38

2.03

Letters of Credit

41

2.04

Swing Line Loans

48

2.05

Prepayments

50

2.06

Termination or Reduction of Commitments

53

2.07

Repayment of Loans

53

2.08

Interest

56

2.09

Fees

56

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

57

2.11

Evidence of Debt

57

2.12

Payments Generally; Administrative Agent’s Clawback

58

2.13

Sharing of Payments by Lenders

59

2.14

German Loan Parties

60

2.15

Cash Collateral

63

2.16

Defaulting Lenders

63

2.17

Appointment of Borrower Agent

65

2.18

Designated Lenders

66

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

66

3.01

Taxes

66

3.02

Illegality

69

3.03

Inability to Determine Rates

70

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

70

3.05

Compensation for Losses

72

3.06

Mitigation Obligations; Replacement of Lenders

72

3.07

Survival

73

Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

73

4.01

Conditions of Closing Date

73

4.02

Conditions to all Credit Extensions

75

Article V. REPRESENTATIONS AND WARRANTIES

76

5.01

Existence, Qualification and Power

76

5.02

Authorization; No Contravention

76

5.03

Governmental Authorization; Other Consents

76

5.04

Binding Effect

77

5.05

Financial Statements; No Material Adverse Effect

77

5.06

Litigation

77

5.07

No Default

77

 

--------------------------------------------------------------------------------

 

5.08

Ownership of Property; Liens

77

5.09

Environmental Compliance

78

5.10

Insurance

78

5.11

Taxes

78

5.12

ERISA Compliance

78

5.13

Subsidiaries; Equity Interests

79

5.14

Margin Regulations; Investment Company Act

79

5.15

Disclosure

79

5.16

Compliance with Laws

80

5.17

Intellectual Property; Licenses, Etc.

80

5.18

Solvency

80

5.19

Casualty, Etc.

80

5.20

Labor Matters

80

5.21

Representations as to Foreign Obligors

80

5.22

Collateral Documents

81

5.23

German Money Laundering Act (Geldwäschegesetz)

81

5.24

Pari Passu Ranking

81

5.25

Deposit Accounts

81

5.26

Government Sanctions

81

5.27

PATRIOT Act

82

5.28

Anti-Corruption Laws

82

Article VI. AFFIRMATIVE COVENANTS

82

6.01

Financial Statements

82

6.02

Certificates; Other Information

83

6.03

Notices

84

6.04

Payment of Obligations

85

6.05

Preservation of Existence, Etc.

85

6.06

Maintenance of Properties

85

6.07

Maintenance of Insurance

85

6.08

Compliance with Laws

85

6.09

Books and Records

85

6.10

Inspection Rights

85

6.11

Use of Proceeds

86

6.12

Approvals and Authorizations

86

6.13

Covenant to Guarantee Obligations and Give Security

86

6.14

Compliance with Environmental Laws

87

6.15

Further Assurances

87

6.16

Compliance with Terms of Leaseholds

87

6.17

Lien Searches

87

6.18

Material Contracts

88

6.19

Post-Closing Obligations

88

Article VII. NEGATIVE COVENANTS

88

7.01

Liens

88

7.02

Investments

89

7.03

Indebtedness

90

7.04

Fundamental Changes

91

7.05

Dispositions

91

7.06

Restricted Payments

92

7.07

Change in Nature of Business

92

7.08

Transactions with Affiliates

92

7.09

Burdensome Agreements

92

ii

--------------------------------------------------------------------------------

 

7.10

Use of Proceeds

93

7.11

Financial Covenants

93

7.12

Amendments of Organization Documents, etc..

93

7.13

Accounting Changes

93

7.14

Prepayments, Etc.

93

7.15

Amendment, Etc.

93

7.16

Designation of Senior Debt

94

7.17

Sanctions

94

7.18

Bank Accounts

94

7.19

Canadian Defined Benefit Pension Plan

94

Article VIII. EVENTS OF DEFAULT AND REMEDIES

94

8.01

Events of Default

94

8.02

Remedies Upon Event of Default

96

8.03

Application of Funds

96

Article IX. ADMINISTRATIVE AGENT

97

9.01

Appointment and Authority

97

9.02

Rights as a Lender

98

9.03

Exculpatory Provisions

98

9.04

Reliance by Administrative Agent

99

9.05

Delegation of Duties

99

9.06

Resignation of Administrative Agent

99

9.07

Non-Reliance on Administrative Agent and Other Lenders

100

9.08

No Other Duties, Etc.

100

9.09

Administrative Agent May File Proofs of Claim

100

9.10

Collateral and Guaranty Matters

101

9.11

Secured Treasury Management Agreements and Secured Swap Agreements

101

9.12

Provisions Relating to German Collateral

102

Article X. BORROWER GUARANTY

103

10.01

The Borrower Guaranty

103

10.02

Obligations Unconditional

103

10.03

Reinstatement

104

10.04

Certain Additional Waivers

105

10.05

Remedies

105

10.06

Rights of Contribution

105

10.07

Guarantee of Payment; Continuing Guarantee

106

10.08

Keepwell

106

Article XI. MISCELLANEOUS

106

11.01

Amendments, Etc.

106

11.02

Notices; Effectiveness; Electronic Communication

108

11.03

No Waiver; Cumulative Remedies; Enforcement

110

11.04

Expenses; Indemnity; Damage Waiver

110

11.05

Payments Set Aside

111

11.06

Successors and Assigns

112

11.07

Treatment of Certain Information; Confidentiality

115

11.08

Right of Setoff

116

11.09

Interest Rate Limitation

116

11.10

Counterparts; Integration; Effectiveness

116

11.11

Survival of Representations and Warranties

117

11.12

Severability

117

11.13

Replacement of Lenders

117

11.14

Governing Law; Jurisdiction; Etc.

118

iii

--------------------------------------------------------------------------------

 

11.15

Waiver of Jury Trial

118

11.16

No Advisory or Fiduciary Responsibility

119

11.17

Electronic Execution of Assignments and Certain Other Documents

119

11.18

USA PATRIOT Act

119

11.19

Judgment Currency

119

11.20

Entire Agreement

120

 

SCHEDULES

1.01(a)

Reorganization

1.01(b)

Existing Letters of Credit

2.01

Commitments and Applicable Percentages

5.13

Subsidiaries; Other Equity Investments

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

11.02

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C

Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Closing Date Guaranty

G

Secured Party Designation Notice

H-1

Lender Joinder Agreement

H-2

Lender Commitment Agreement

I

Add-On Company Term Lender Joinder Agreement

J

German Share Pledge Agreement

K

German Parallel Debt Agreement

 

 

 

iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of August 7, 2014,
among GENTHERM INCORPORATED, a Michigan corporation (the “Company”), GENTHERM
GMBH, a German limited liability company (“Gentherm Germany”), Gentherm (Texas),
Inc., a Texas corporation (“Gentherm Texas” and together with the Company, the
“U.S. Borrowers”), Gentherm Canada Ltd., an Ontario corporation (“Gentherm
Canada”), Global Thermoelectric Inc., an Alberta corporation (“Global” and,
together with Gentherm Canada, the “Canadian Borrowers” and, together with
Gentherm Canada, the U.S. Borrowers and Gentherm Germany, the “Borrowers” and
each, a “Borrower”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrowers have requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.
DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Control Agreements” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein.

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
any substantial portion of the property of another Person, or any division, line
of business or other business unit of another Person or (b) at least a majority
of the Voting Stock of another Person, in each case whether or not involving a
merger, amalgamation or consolidation with such other Person and whether for
cash, property, services, assumption of Indebtedness, securities or otherwise.

“Act” has the meaning set forth in Section 11.18.

“Additional Secured Obligations” means (a) all obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements and (b) all
reasonable out-of-pocket costs and expenses incurred in connection with
enforcement and collection of the foregoing, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that Additional Secured Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.

“Add-On Company Term Borrowing” means a borrowing consisting of simultaneous
Add-On Company Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the applicable Add-On
Company Term Lenders pursuant to Section 2.01(d).

“Add‑On Company Term Commitment” means, as to each Add‑On Company Term Lender,
the commitment of such Add‑On Company Term Lender to make an Add‑On Company Term
Loan hereunder pursuant to an Add‑On Company Term Lender Joinder Agreement.

 

--------------------------------------------------------------------------------

 

“Add-On Company Term Facility” means, with respect to any facility of Add-On
Company Term Loans advanced pursuant to an Add-On Company Term Lender Joinder
Agreement, at any time, (a) on or prior to the effective date of such Add-On
Company Term Lender Joinder Agreement, the aggregate amount of the Add-On
Company Term Commitments with respect to such Add-On Company Term Lender Joinder
Agreement at such time and (b) thereafter, the aggregate principal amount of the
Add-On Company Term Loans of all Add-On Company Term Lenders advanced pursuant
to such Add-On Company Term Lender Joinder Agreement outstanding at such time.

“Add‑On Company Term Lender” means each of the Persons identified as an “Add‑On
Company Term Lender” in any Add‑On Company Term Lender Joinder Agreement,
together with their respective successors and assigns.

“Add‑On Company Term Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit I or any other form approved by the
Administrative Agent, executed and delivered in accordance with the provisions
of Section 2.02(f)(ii).

“Add‑On Company Term Loan” shall have the meaning provided in Section 2.01(d).

“Add‑On Company Term Maturity Date” with respect to any Add-On Company Term
Loan, shall be as set forth in the applicable Add‑On Company Term Lender Joinder
Agreement.

“Add-On Company Term Note” means a promissory note made by the Company in favor
of an Add-On Company Term Lender evidencing Add-On Company Term Loans made by
such Add-On Company Term Lender, substantially in the form of Exhibit C.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning set forth in Section 11.02(c).

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.19.

“Alternative Currency” means (a) with respect to any Loan, each of Canadian
Dollars, Euros and each other currency that is approved in accordance with
Section 1.09 and (b) with respect to any Letter of Credit, each of Canadian
Dollars, Euros, Sterling, Yen and each other currency that is approved in
accordance with Section 1.09.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.21(a).

2

--------------------------------------------------------------------------------

 

“Applicable Percentage” means (a) in respect of the Company Term Facility, with
respect to any Company Term Lender at any time, the percentage (carried out to
the ninth decimal place) of the Company Term Facility represented by the
principal amount of such Company Term Lender’s Company Term Loans at such time,
(b) in respect of the Gentherm Germany Term Facility, with respect to any
Gentherm Germany Term Lender at any time, the percentage (carried out to the
ninth decimal place) of the Gentherm Germany Term Facility represented by the
principal amount of such Gentherm Germany Term Lender’s Gentherm Germany Term
Loans at such time, (c) in respect of an Add-On Company Term Facility, with
respect to any Add-On Company Term Lender with respect to such Add-On Company
Term Facility at any time, the percentage (carried out to the ninth decimal
place) of such Add-On Company Term Facility represented by the principal amount
of such Add-On Company Term Lender’s Add-On Company Term Loans with respect to
such Add-On Company Term Facility at such time and (d) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, in each case, subject to adjustment as provided in
Section 2.16; provided, that, if the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or other agreement pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, with respect to the Revolving Credit Facility, the
Company Term Facility, the Gentherm Germany Term Facility, each Add-On Company
Term Facility, Swing Line Loans, Letters of Credit and the Commitment Fee, (a)
from the Closing Date to the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a) for the fiscal
quarter ending December 31, 2014, 1.75% per annum for Eurocurrency Rate Loans
and Letter of Credit Fees, 0.75% per annum for Base Rate Loans and 0.30% per
annum for the Commitment Fee and (b) thereafter, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Pricing Tier

Consolidated Leverage Ratio

Commitment Fee

Letter of Credit Fees

Eurocurrency Rate Loans

Base Rate Loans

1

≥1.75:1.00

0.35%

2.00%

2.00%

1.00%

2

≥1.00:1.00 but

<1.75:1.00

0.30%

1.75%

1.75%

0.75%

3

<1.00:1.00

0.25%

1.50%

1.50%

0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate indicating a
Consolidated Leverage Ratio that results in such increase or decrease is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date a Compliance Certificate is
delivered in accordance with Section 6.02(a), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender, at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the

3

--------------------------------------------------------------------------------

 

L/C Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to any of the Company
Term Facility, the Gentherm Germany Term Facility, an Add-On Company Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Company Term Loan, a Gentherm Germany Term
Loan, an Add-On Company Term Loan in respect of the applicable Add-On Company
Term Facility or a Revolving Credit Loan, respectively, at such time, (b) with
respect to the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any
Letters of Credit have been issued pursuant to Section 2.03(a), the Revolving
Credit Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing
Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to Section
2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book runner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Auditor’s Determination” has the meaning specified in Section 2.14(d).

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of Nova Scotia/Global Credit Agreement” means that certain Second Amended
and Restated Credit Agreement dated as of December 30, 2013, by and between
Global and The Bank of Nova Scotia, as amended or otherwise modified.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.

4

--------------------------------------------------------------------------------

 

Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, an
Add-On Company Term Borrowing, a Company Term Borrowing or a Gentherm Germany
Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable interbank market for such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Borrowers” has the meaning specified in the introductory paragraph
hereto.

“Canadian Borrower Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Revolving Credit Facility. The Canadian Borrower
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Canadian Defined Benefit Pension Plan” means a Foreign Plan that is subject to
the Pension Benefits Act (Ontario) or any other similar legislation in any other
jurisdiction of Canada that contains or has ever contained a “defined benefit
provision” as such term is defined in Section 147.1(1) of the Income Tax Act
(Canada).

“Canadian Dollar” and “CAD” means the lawful currency of Canada.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

5

--------------------------------------------------------------------------------

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Material Subsidiaries free and clear
of all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case, with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case, with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Company or any of its Material Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“CDOR” and “CDOR Rate” have the meanings specified in the definition of
“Eurocurrency Rate”.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“CFC Holdco” means a Subsidiary all or substantially all the assets of which
consist of Equity Interests in one or more CFC’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory

6

--------------------------------------------------------------------------------

 

authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause  (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company, or control over the equity securities of
the Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities; or

(d) the Company shall cease to own, directly or indirectly, 100% of the
outstanding Equity Interests of Gentherm Germany and each other Loan Party.

“Closing Date” means August 7, 2014.

“Closing Date Guaranty” means that certain Guaranty made by the Guarantors in
favor of the Administrative Agent, the Lenders and the other holders of the
Obligations, and dated as of the Closing Date, substantially in the form of
Exhibit F.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the German
Share Pledge Agreement, the German Parallel Debt Agreement, the Account Control
Agreements, each of the collateral assignments, Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements delivered to
the

7

--------------------------------------------------------------------------------

 

Administrative Agent pursuant to Section 6.13, and each other agreement,
instrument or document that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Company Term Commitment, a Gentherm Germany Term
Commitment, an Add-On Company Term Commitment or a Revolving Credit Commitment,
as the context may require.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Gentherm Germany Term Borrowing,
(b) a Company Term Borrowing, (c) an Add-On Company Term Borrowing, (d) a
Revolving Credit Borrowing, (e) a conversion of Loans from one Type to the
other, or (f) a continuation of Eurocurrency Rate Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Term Borrowing” means a borrowing consisting of simultaneous Company
Term Loans of the same Type and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Company Term Lenders pursuant to
Section 2.01(a).

“Company Term Commitment” means, as to each Company Term Lender, its obligation
to make Company Term Loans to the Company pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Company Term Lender’s name on Schedule 2.01 under the
caption “Company Term Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Company Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Company Term Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Company Term Commitments at such time and (b)
thereafter, the aggregate principal amount of the Company Term Loans of all
Company Term Lenders outstanding at such time.   The aggregate principal amount
of the Company Term Facility as in effect on the Closing Date is FIFTY MILLION
DOLLARS ($50,000,000).

“Company Term Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Company Term Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Company Term Loans at such time.

“Company Term Loan” means an advance made by any Company Term Lender under the
Company Term Facility.

“Company Term Note” means a promissory note made by the Company in favor of a
Company Term Lender evidencing Company Term Loans made by such Company Term
Lender, substantially in the form of Exhibit C.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any Measurement Period, for the
Company and its Subsidiaries on a consolidated basis, all Capital Expenditures,
as determined in accordance with GAAP.

8

--------------------------------------------------------------------------------

 

“Consolidated Cash Taxes” means, for any Measurement Period, for the Company and
its Subsidiaries on a consolidated basis, the aggregate of all taxes, as
determined in accordance with GAAP, to the extent the same are paid in cash
during such Measurement Period.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Company and its Subsidiaries for the most
recently completed Measurement Period plus (a) the following (without
duplication) to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for federal, state,
provincial, territorial, local and foreign income taxes payable, (iii)
depreciation and amortization expense, (iv) non-cash unrealized losses on Swap
Contracts, (v) non-cash unrealized losses attributable to foreign currency
transactions, (vi) non-cash stock based compensation expense, (vii) transaction
fees and expenses in connection with Permitted Acquisitions, in an aggregate
amount not to exceed $3,000,000 for any Measurement Period and (viii) other
non-recurring expenses, as approved by the Administrative Agent in its
reasonable discretion, reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Company and its Subsidiaries on a consolidated basis for such Measurement
Period) and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) federal, state, provincial, territorial, local and
foreign income tax credits, (ii) non-cash unrealized gains on Swap Contracts,
(iii) non-cash unrealized gains attributable to foreign currency transactions
and (iv) all non-recurring, non-cash items increasing Consolidated Net Income
(in each case, of or by the Company and its Subsidiaries for such Measurement
Period).

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) the total of (i) Consolidated EBITDA for the most recently
completed Measurement Period minus (ii) Consolidated Capital Expenditures for
such Measurement Period to the extent not financed from proceeds of Consolidated
Funded Indebtedness (excluding proceeds of the Revolving Credit Loans or Swing
Line Loans) minus (iii) Consolidated Cash Taxes for such Measurement Period
minus (iv) the aggregate amount of all Restricted Payments paid in cash during
such Measurement Period to (b) the sum of (i) Consolidated Interest Charges for
the most recently completed Measurement Period plus (ii) Consolidated Scheduled
Funded Debt Payments for such Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business but, for
purposes of clarification, including earn out obligations), (e) all Attributable
Indebtedness of Capitalized Leases, Synthetic Lease Obligations and Synthetic
Debt, (f) all obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any Equity Interests in the Company or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (g) all Indebtedness of the types described in clauses (a) through
(f) above of others secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(h) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (g) above of Persons other than
the Company or any Subsidiary, and (i) all Indebtedness of the types referred to
in clauses (a) through (h) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Company or such
Subsidiary. For purposes hereof, as of any date of determination, the amount of
any direct obligation arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments shall be the maximum amount available to be drawn thereunder as of
such date of determination.

“Consolidated Interest Charges” means, for any Measurement Period, for the
Company and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with borrowed money (including
capitalized interest), or in connection with the deferred purchase price of
assets, in each case, to the extent treated as interest in accordance with GAAP
plus (b) all

9

--------------------------------------------------------------------------------

 

interest paid or payable in connection with discontinued operations plus (c) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Company and its Subsidiaries for the most recently completed
Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Company and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Company’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Company’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Company or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Company as described in clause (b) of this proviso).

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Company and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP.  For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capitalized Leases,
Synthetic Lease Obligations and Synthetic Debt and (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to Section
2.05.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CRS Transaction” means (a) the transactions contemplated by the currency
related swap entered into by Gentherm Germany in March 2008 with Bayerische
Hypo- und Vereinsbank AG (HVB) with a notional principal amount of €10,000,000
and a maturity of ten years and (b) the related Euro/Swiss Franc counter-hedge
derivatives entered into by Gentherm Germany.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), the German Insolvency
Code (Insolvenzordnung) and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, Canada, Germany or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;

10

--------------------------------------------------------------------------------

 

provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three (3) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three (3) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that, a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interests in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Demand” has the meaning specified in Section 2.14(d).

“Designated Lender” has the meaning specified in Section 2.18.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Loan Party” means each U.S. Borrower and any Domestic Subsidiary that
is a Guarantor.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

11

--------------------------------------------------------------------------------

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, provincial, territorial,
local, and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Material Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower or any ERISA Affiliate.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan (i)
denominated in a LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the

12

--------------------------------------------------------------------------------

 

Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on the Rate Determination Date, for deposits in the relevant LIBOR Quoted
Currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, (ii) denominated in Canadian Dollars, the
rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “CDOR Rate”) at or
about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date with a
term equivalent to such Interest Period and (iii) denominated in any Non-LIBOR
Quoted Currency (other than Canadian Dollars), the rate per annum as designated
with respect to such Alternative Currency at the time such Alternative Currency
is approved by the Administrative Agent and the Lenders pursuant to Section
1.09; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that date;

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurocurrency Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Revolving Credit Loan, a Company Term Loan or a
Gentherm Germany Term Loan that bears interest at a rate based on clause (a) of
the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency. All Loans denominated in
an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (a) Gentherm Electronics (Shenzen) Ltd., (b) W.E.T.
Automotive Systems (China) Ltd., (c) Gentherm Automotive Technologies (Shanghai)
Co. Ltd., (d) W.E.T. Automotiv Ukraine TOV, (e) Gentherm Korea Inc., (f)
Gentherm Vietnam Co. Ltd., (g) any Foreign Subsidiary that is prohibited by
applicable Law from providing a Guaranty or if the provision of such Guaranty by
such Foreign Subsidiary would require governmental consent, approval, license or
authorization and (h) any other Foreign Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Company), the cost or other consequences of providing a Guaranty would be
excessive in view of the benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Loan Party failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.08 of this
Agreement (and any comparable provision of any Guaranty) and any and all
guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Loan Party, or grant by such Loan Party of a security
interest, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it (in lieu of net income taxes) and
branch profit taxes, in each case, (i) imposed by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or (ii) that are Other
Connection Taxes, (b) any backup withholding tax that is required by the Code to
be withheld from

13

--------------------------------------------------------------------------------

 

amounts payable to a Lender, (c) in the case of any Lender, any United States
federal withholding tax imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became party hereto or to such Lender immediately before it
changed its Lending Office, (d) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e), and (e) any United States federal withholding
taxes imposed under FATCA. Notwithstanding anything to the contrary contained in
this definition, “Excluded Taxes” shall not include any withholding tax imposed
at any time on payments made by or on behalf of a Foreign Obligor to any Lender
hereunder or under any other Loan Document, provided that such Lender shall have
complied with Section 3.01(e)(i).

“Existing Credit Agreements” means (a) that certain Credit Agreement dated as of
March 30, 2011 among the Company, Gentherm Germany, each lender from time to
time party thereto and Bank of America, as administrative agent, swing line
lender and l/c issuer, as amended or otherwise modified and (b) that certain
Credit Agreement dated as of March 30, 2011 among W.E.T. Automotive Systems AG,
W.E.T. Automotive Systems Ltd., Bank of America Securities Limited, as
administrative agent and Bank of America, as swing line lender and l/c issuer,
as amended or otherwise modified.

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of (x)
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments in respect of loss
or damage to equipment, fixed assets or real property are applied (or in respect
of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.05(b)(iv) or (y) indemnity
payments to the extent such payments are to reimburse the recipient thereof for
amounts previously paid to third parties or are projected to be used by the
recipient thereof to pay amounts to third parties, in each case, within three
hundred and sixty-five (365) days after receipt thereof by the recipient.

“Facility” means the Company Term Facility, the Gentherm Germany Term Facility,
an Add-On Company Term Facility or the Revolving Credit Facility, as the context
may require.

“Facility Office” means the office through which such Lender will perform its
obligations under this Agreement.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any treasury regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any applicable intergovernmental agreements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

14

--------------------------------------------------------------------------------

 

“Fee Letter” means that certain letter agreement dated June 3, 2014, among the
Company, the Administrative Agent and the Arranger.

“Foreign Borrower” means any Borrower that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

“Foreign Disposition” has the meaning specified in Section 2.05.

“Foreign Equity Issuance” has the meaning specified in Section 2.05.

“Foreign Extraordinary Receipt” has the meaning specified in Section 2.05.

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(d).

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is a
Foreign Borrower, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligations” means with respect to each Foreign Obligor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Foreign Obligor arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, and (b) all Additional Secured Obligations of any
Foreign Obligor, in the case of each of clauses (a) and (b), whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Foreign Obligor or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Foreign Obligor” means a Loan Party that is not a U.S. Person.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Plan Event” means (a) termination in whole of a Foreign Plan by the
Company or any of its Subsidiaries (other than Excluded Subsidiaries); (b)
commencement of proceedings by the applicable pension regulator to terminate in
whole a Foreign Plan; (c) withdrawal by the Company or any of its Subsidiaries
from a “multi-employer pension plan,” as defined under any applicable Foreign
Government Scheme or Arrangement; (d) an event which constitutes grounds under
any applicable Foreign Government Scheme or Arrangement for the applicable
pension regulator to remove the administrator of a Foreign Plan; or (e) failure
to make a legally required contribution to the Foreign Plan.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and

15

--------------------------------------------------------------------------------

 

statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

“Gentherm Canada” has the meaning specified in the introductory paragraph
hereto.

“Gentherm Company” has the meaning specified in Section 5.26.

“Gentherm Germany” has the meaning specified in the introductory paragraph
hereto.

“Gentherm Germany Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Revolving Credit Facility. The Gentherm Germany Sublimit
is part of, and not in addition to, the Revolving Credit Facility.

“Gentherm Germany Term Borrowing” means a borrowing consisting of simultaneous
Gentherm Germany Term Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Gentherm Germany
Term Lenders pursuant to Section 2.01(b).

“Gentherm Germany Term Commitment” means, as to each Gentherm Germany Term
Lender, its obligation to make Gentherm Germany Term Loans to Gentherm Germany
pursuant to Section 2.01(b) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Gentherm Germany Term Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Gentherm
Germany Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  

“Gentherm Germany Term Facility” means, at any time, (a) on or prior to the
Closing Date, the aggregate amount of the Gentherm Germany Term Commitments at
such time and (b) thereafter, the aggregate principal amount of the Gentherm
Germany Term Loans of all Gentherm Germany Term Lenders outstanding at such
time.  The aggregate principal amount of the Gentherm Germany Term Facility as
in effect on the Closing Date is TWENTY MILLION EURO (€20,000,000).

“Gentherm Germany Term Lender” means at any time, (a) on or prior to the Closing
Date, any Lender that has a Gentherm Germany Commitment at such time and (b)
thereafter, any Lender that holds Gentherm Germany Term Loans at such time.

“Gentherm Germany Term Loan” means an advance made by any Gentherm Germany Term
Lender under the Gentherm Germany Term Facility.

“Gentherm Germany Term Note” means a promissory note made by Gentherm Germany in
favor of a Gentherm Germany Term Lender, evidencing Gentherm Germany Term Loans
made by such Gentherm Germany Term Lender, substantially in the form of Exhibit
C.

“Gentherm Texas” has the meaning specified in the introductory paragraph hereto.

“German Civil Code” means Bürgerliches Gesetzbuch (BGB) as amended, supplemented
and/or restated from time to time.

“German Law” means the Laws of Germany.

“German Loan Party” means Gentherm Germany and any other Subsidiary of the
Company incorporated or established in Germany.

“German Obligation” has the meaning specified in Section 2.14(a).

16

--------------------------------------------------------------------------------

 

“German Parallel Debt Agreement” means that certain parallel debt and security
trust agreement among the Administrative Agent and the other Secured Parties
from time to time party thereto, as beneficiaries, and the Loan Parties from
time to time party thereto, substantially in the form of Exhibit K.

“German Share Pledge Agreement” means that certain share pledge agreement among
the Company, as pledger, Gentherm Germany, as pledged company, the
Administrative Agent, as collateral agent and original pledgee and the other
Secured Parties party thereto as pledgees, substantially in the form of Exhibit
J.

“Germany” means the Federal Republic of Germany.

“Global” has the meaning specified in the introductory paragraph hereto.

“Global Acquisition” means the acquisition on April 1, 2014 by the Company of
one hundred percent (100%) of the Equity Interests of Global pursuant to the
terms the Global Acquisition Agreement.

“Global Acquisition Agreement” means that certain Share Purchase Agreement dated
as of April 1, 2014, by and among Global, Rockwood Equity Partners, LLC, the
Shareholders and Warrantholders of Global listed on the signature pages thereto,
1804376 Alberta Ltd. and the Company.

“Global Letters of Guarantee” means those certain one or more letters of
guarantee issued by The Bank of Nova Scotia under the Bank of Nova Scotia/Global
Credit Agreement in support of certain of Global’s performance obligations, in
an aggregate amount not to exceed $2,500,000 at any one time.

“Global Partnership” has the meaning specified in the definition of “Material
Subsidiary”.

“GmbH” means a limited liability company under the Laws of Germany (Gesellschaft
mit beschränkter Haftung).

“Governmental Authority” means the government of the United States, Canada,
Germany or any other nation, or of any political subdivision thereof, whether
state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, each Subsidiary of the Company that is either
(a) party to the Closing Date Guaranty or (b) who has executed and delivered a
guaranty or guaranty supplement pursuant to Section 6.13.

17

--------------------------------------------------------------------------------

 

“Guaranty” means (a) the Closing Date Guaranty, (b) the guaranty made by the
Borrowers pursuant to Article X of this Agreement and (c) any other guaranty or
guaranty supplement delivered by any direct or indirect Subsidiary of the
Company pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract (excluding the CRS
Transaction);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 150 days after the
date on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capitalized Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

18

--------------------------------------------------------------------------------

 

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date or the applicable Add-On Company Term Maturity Date, as the case may be;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date or the
Add-On Company Term Maturity Date, as the case may be.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its
Committed Loan Notice or such other period that is twelve months or less
requested by the applicable Borrower and consented to by all the Appropriate
Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made (with Swing Line Loans being deemed made under
the Revolving Credit Facility for purposes of this definition); and

(iv) no Interest Period with respect to any Add-On Company Term Loan shall
extend beyond the applicable Add-On Company Term Maturity Date.

“Interim Financial Statements” means unaudited consolidated financial statements
of the Company and its Subsidiaries for the fiscal quarter ended March 31, 2014,
including balance sheets and statements of income or operations, shareholders’
equity and cash flows.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit, or all or a substantial part of the business, of
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

19

--------------------------------------------------------------------------------

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 11.19.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.  Bank
of America shall be the L/C Issuer with respect to the Existing Letters of
Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto (and,
for the avoidance of doubt, shall include each Add‑On Company Term Lender) and,
as the context requires, includes the Swing Line Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in any Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

20

--------------------------------------------------------------------------------

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$15,000,000 and (b) the Revolving Credit Facility. The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Credit Facility.

“Leverage Increase” has the meaning set forth in Section 7.11(b).

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency” means Dollars, Euro, Sterling and Yen, in each case as
long as there is a published LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Guaranty, each Issuer
Document, each Joinder Agreement, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.15 of this Agreement,
each Collateral Document, each Add-On Company Term Lender Joinder Agreement and
the Fee Letter (but specifically excluding Secured Swap Agreements and Secured
Treasury Management Agreements).

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Luxembourg Reorganization Subsidiaries” means those certain wholly-owned
Subsidiaries of the Company organized (or to be organized) in Luxembourg in
anticipation of the Reorganization.

“Management Determination” has the meaning specified in Section 2.14(d).

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Facility Office by any Governmental Authority.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Acquisition” means any Permitted Acquisition for which the aggregate
consideration (including cash and non-cash consideration (including assumed
Indebtedness and the good faith estimate by the Company of the maximum amount of
any deferred purchase price obligations (including any earn out obligations)))
exceeds $50,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of any Borrower or the
Company and its Material Subsidiaries taken as a whole; (b) a material
impairment on the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means (a) the agreements, contracts and other documents as
filed with the SEC as exhibits to the Company’s Form 10-K for the fiscal year
ended December 31, 2013, whether actually attached as an exhibit or incorporated
by reference to any earlier filings with the SEC, (b) any of the Company’s Forms
10-K or Forms 10-Q and all exhibits attached thereto whether actually attached
as an exhibit or incorporated by reference to any earlier filings with

21

--------------------------------------------------------------------------------

 

the SEC filed after the date hereof, in each case, in accordance with Item
601(b)(4) and Item 601(b)(10) (or their equivalents) of Regulation S-K, as
promulgated under the Securities Exchange Act of 1934 as amended, (c) any Form
8-K, Form S-3 or Form S-4 and all exhibits attached thereto whether actually
attached as an exhibit or incorporated by reference to any earlier filings with
the SEC filed after the date hereof filed after the date hereof and (d) any
“material contract” as defined in Item 601(b)(10) of SEC Regulation S-K.

“Material Subsidiary” means, as of any date of determination, any Subsidiary (a)
which, as of the end of the then most recently ended fiscal quarter of the
Company, for the Measurement Period then ended, contributed greater than five
percent (5.00%) of Consolidated EBITDA (adjusted to eliminate the effect of
intercompany transactions) for such period, (b) the total assets  (excluding
Investments in other Subsidiaries) of which reflected on the balance sheet of
such Subsidiary as of the end of such fiscal quarter were greater than five
percent (5.00%) of the consolidated total assets of the Company and its
Subsidiaries as of such date, (c) which, as of the end of such fiscal quarter
for the Measurement Period then ended, contributed greater than five percent
(5.00%) of the total revenue (adjusted to eliminate the effect of intercompany
transactions) of the Company and its Subsidiaries on a consolidated basis for
such period or (d) the IP Rights of which are material to the operation of the
business of the Company and its Subsidiaries taken as a whole; provided however,
that any Subsidiary that was not previously a Material Subsidiary shall not be
deemed a Material Subsidiary until the date which is ninety (90) days after the
date that the Loan Parties were required to deliver financial statements for the
Measurement Period most recently ended prior to satisfaction of the applicable
condition set forth in clause (a), (b) (c) or (d) above with respect to such
Subsidiary (or such longer period as the Administrative Agent may agree in its
sole discretion); however, for clarity, any newly formed or acquired Material
Subsidiary shall be deemed a Material Subsidiary on the date of such formation
or acquisition (or as of such later date as the Administrative Agent may agree
in its sole discretion); further provided, that at any time that any two or more
Subsidiaries (other than (i) Material Subsidiaries and (ii) Excluded
Subsidiaries) of the Company (x) as of the end of any fiscal quarter, for the
Measurement Period then ended, contributed greater than seven and one-half
percent (7.50%) of Consolidated EBITDA (adjusted to eliminate the effect of
intercompany transactions) for such period; (y) have total assets (excluding
Investments in other Subsidiaries) reflected on the balance sheet of such
Subsidiaries as of the end of any fiscal quarter greater than seven and one-half
percent (7.50%) of the consolidated total assets of the Company and its
Subsidiaries as of the end of such fiscal quarter or (z) as of the end of any
fiscal quarter, for the Measurement Period then ended, contribute greater than
seven and one-half percent (7.50%) of the total revenue (adjusted to eliminate
the effect of intercompany transactions) of the Company and its Subsidiaries on
a consolidated basis for such period, then, in each case, the Company shall have
ninety (90) days after the date that the Loan Parties were required to deliver
financial statements for the Measurement Period most recently ended prior to
satisfaction of the applicable condition set forth in clause (x), (y) or (z) of
this proviso (or such longer period as the Administrative Agent may agree in its
sole discretion) to designate in writing to the Administrative Agent one or more
additional Subsidiaries as “Material Subsidiaries” so that, following such
written designation, none of the conditions set forth in clause (x), (y) or (z)
are thereafter satisfied.  Within the time period and subject to the limitations
and exclusions set forth in Section 6.13, the Company shall cause new Material
Subsidiaries to become “Guarantors” pursuant to, and in accordance with the
terms of, the Loan Documents.  Notwithstanding the foregoing, (A) each of (i)
Gentherm Holding (Malta) Limited, (ii) Gentherm Automotive Systems (Malta) Ltd.,
(iii) Gentherm Hungary Kft., (iv) each Luxembourg Reorganization Subsidiary and
(v) each Loan Party (other than, for purposes of clarification, the Company)
shall be deemed to be a “Material Subsidiary” at all times and (B) Global
Thermoelectric, a general partnership existing under the laws of the Province of
Alberta, Canada (“Global Partnership”), shall not be deemed to be a “Material
Subsidiary” so long as Global Partnership is wholly-owned by Global.  It is
understood and agreed that, with respect to any Subsidiary that is not a
“Material Subsidiary” as of the Closing Date, the references to “the then most
recently ended fiscal quarter of the Company” set forth in clauses (a), (b) and
(c) of this definition shall refer to the then most recently ended fiscal
quarter for which the Company was required to deliver financial statements
pursuant to Section 6.01(a) or (b).

“Material Subsidiary Date” has the meaning set forth in Section 6.13.

“Maturity Date” means August 7, 2019; provided, that, if such day is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

22

--------------------------------------------------------------------------------

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Company ended on or prior to
such date (taken as one accounting period) in respect of which financial
statements have been or are required to be delivered pursuant to Section 6.01(a)
or (b), as applicable; provided, that, prior to the first date that financial
statements have been or are required to have been delivered pursuant to Section
6.01(a) or (b), the Measurement Period in effect shall be the period of four
consecutive fiscal quarters of the Company ended March 31, 2014.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i) or (a)(ii), an amount equal to 102% of
the Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Assets” has the meaning specified in Section 2.14(a).

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Company or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Company or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
the Company or such Subsidiary in connection with such transaction and (C)
income taxes reasonably estimated to be actually payable within two years of the
date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and

(b) with respect to the sale or issuance of any Equity Interest by the Company
or any of its Subsidiaries, or the incurrence or issuance of any Indebtedness by
the Company or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Company or such Subsidiary in connection
therewith.

“New Guarantor” has the meaning specified in Section 6.13(a).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

23

--------------------------------------------------------------------------------

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a Company Term Note, a Gentherm Germany Term Note, an Add-On
Company Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means with respect to each Borrower and each Guarantor, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, and (b) all Additional Secured Obligations of any Loan
Party, in the case of each of clauses (a) and (b), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, however, that the “Obligations” of
a Loan Party shall exclude any Excluded Swap Obligations with respect to such
Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a)(i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, (b) with regards to a Person organized under German
Law (i) the articles of association or partnership agreement (Satzung or
Gesellschaftsvertrag), (ii) to the extent applicable, a current excerpt of the
entry of such Person in the commercial register (Handelsregisterauszug) and list
of shareholders (Gesellschafterliste) and (iii) any standing orders, by-laws or
internal guidelines of or applicable to such Person and (c) with regards to a
Person organized under the laws of Hungary, the articles of association or
partnership agreement (létesitö okirat) and a current excerpt of the entry of
such Person in the court of registration (cégkivonat).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment or participation (other than an assignment made
pursuant to Section 11.13).

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Term Loans and Revolving Credit Loans occurring on such
date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to

24

--------------------------------------------------------------------------------

 

any amount denominated in an Alternative Currency, the rate of interest per
annum at which overnight deposits in the applicable Alternative Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable interbank market for such currency to major banks
in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party, provided that (a) no Default shall have occurred and be continuing
or would result from such Acquisition, (b) the property acquired (or the
property of the Person acquired) in such Acquisition is used or useful in the
same or a related line of business as the Company and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (c) the Administrative Agent shall have received all items in respect
of the Equity Interests or property acquired in such Acquisition required to be
delivered by the terms of Section 6.13, (d) in the case of an Acquisition of the
Equity Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition,
(e) the Company shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect to such
Acquisition on a Pro Forma Basis, (i) the Loan Parties would be in compliance
with the financial covenants set forth in Section 7.11 as of the most recent
fiscal quarter end for which the Borrower was required to deliver financial
statements pursuant to Section 6.01(a) or (b) and (ii) the Consolidated Leverage
Ratio is at least 0.25 less than the ratio required to be maintained at such
time by Section 7.11(b), (f) the Company shall have delivered to the
Administrative Agent pro forma financial statements for the Company and its
Subsidiaries after giving effect to such Acquisition for the twelve month period
ending as of the most recent fiscal quarter in a form satisfactory to the
Administrative Agent, (g) the representations and warranties made by the Loan
Parties in each Loan Document shall be true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality) at and as if made as of the date of such Acquisition (after
giving effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date in which case they shall be true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) as of such earlier date and except
that for purposes of this clause (g), the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, (h) if such transaction involves the purchase of
an interest in a partnership between the Company (or a Subsidiary) as a general
partner and entities unaffiliated with the Company or such Subsidiary as the
other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly
wholly-owned by the Company newly formed for the sole purpose of effecting such
transaction and (i) immediately after giving effect to such Acquisition, there
shall be at least $10,000,000 of availability under the Revolving Credit
Facility.

25

--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) (i) with respect to
any Disposition, income statement and cash flow statement items (whether
positive or negative) attributable to the Person or property disposed of shall
be excluded and (ii) with respect to any Acquisition or Investment, income
statement and cash flow statement items (whether positive or negative)
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Company
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information satisfactory to the Administrative Agent, (b)
any retirement of Indebtedness and (c) any incurrence or assumption of
Indebtedness by the Company or any Subsidiary (and if such Indebtedness has a
floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination); provided, that, Pro
Forma Basis, Pro Forma Compliance and Pro Forma Effect in respect of any
Specified Transaction shall be calculated in a reasonable, quantifiable and
factually supportable manner and certified by a Responsible Officer of the
Company in good faith.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the Consolidated
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio as of the most
recent fiscal quarter end for which the Company was required to deliver
financial statements pursuant to Section 6.01(a) or (b) after giving Pro Forma
Effect to the applicable Specified Transaction.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualified at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Regulation” has the meaning specified in Section 5.21(f).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

26

--------------------------------------------------------------------------------

 

“Reorganization” means that certain corporate reorganization of the Company and
its Subsidiaries described on Schedule 1.01(a); provided, that, (a) as a result
of such corporate reorganization, the top tier Luxembourg Reorganization
Subsidiary shall be a direct Subsidiary of the Company, (b) each Luxembourg
Reorganization Subsidiary simultaneously with consummation of the Reorganization
shall become (regardless of whether or not any such Subsidiary meets the
criteria to be a “Material Subsidiary” at such time in accordance with the
definition thereof), a Guarantor under the Loan Documents and shall deliver all
items required to be delivered by the terms of Section 6.13 in connection
therewith, in each case in form and substance reasonably satisfactory to the
Administrative Agent and (c) the Borrowers shall have delivered to the
Administrative Agent such other items and documentation evidencing the
Reorganization as the Administrative Agent shall reasonably request.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Add-On Company Term Lenders” means, at any time, with respect to any
Add-On Company Term Facility, Add-On Company Term Lenders having Total Add-On
Company Term Credit Exposures representing more than 50% of the Total Add-On
Company Term Credit Exposures of all Add-On Company Term Lenders, in each case,
with respect to such Add-On Company Term Facility.  The Total Add-On Company
Term Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Add-On Company Term Lenders at any time.

“Required Company Term Lenders” means, at any time, Company Term Lenders having
Total Company Term Credit Exposures representing more than 50% of the Total
Company Term Credit Exposures of all Company Term Lenders.  The Total Company
Term Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Company Term Lenders at any time.

“Required Gentherm Germany Term Lenders” means, at any time, Gentherm Germany
Term Lenders having Total Gentherm Germany Term Credit Exposures representing
more than 50% of the Total Gentherm Germany Term Credit Exposures of all
Gentherm Germany Term Lenders.  The Total Term Gentherm Germany Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Gentherm
Germany Term Lenders at any time.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, at any time, Revolving Credit Lenders having
Total Revolving Credit Exposures representing more than 50% of the Total
Revolving Credit Exposures of all Revolving Credit Lenders.  The Total Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Revolving Credit
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, general counsel, managing director
(Geschäftsführer), assistant treasurer, senior referent treasurer or controller
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer (including any Prokurist) or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other

27

--------------------------------------------------------------------------------

 

action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.  To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in each
case, in form and substance satisfactory to the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent thereof) or any option,
warrant or other right to acquire any such dividend or other distribution or
payment.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance or extension of a Letter of
Credit denominated in an Alternative Currency, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative Currency
and (iv) such additional dates as the Administrative Agent or the L/C Issuer
shall determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to each Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.  The
aggregate principal amount of the Revolving Credit Facility in effect on the
Closing Date is ONE HUNDRED MILLION DOLLARS ($100,000,000).

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by each Borrower in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanctions” has the meaning set forth in Section 5.26.

28

--------------------------------------------------------------------------------

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Party Designation Notice” means a notice from any Swap Bank or Treasury
Management Bank substantially in the form of Exhibit G.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank; provided, that for any
of the foregoing to be included as a “Secured Treasury Management Agreement” on
any date of determination by the Administrative Agent, the applicable Treasury
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.

“Secured Swap Agreement” means any Swap Contract permitted under Section 7.03
between any Loan Party and any Swap Bank; provided that for any of the foregoing
to be included as a “Secured Swap Agreement” on any date of determination by the
Administrative Agent, the applicable Swap Bank (other than the Administrative
Agent or an Affiliate of the Administrative Agent) must have delivered a Secured
Party Designation Notice to the Administrative Agent prior to such date of
determination.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Swap Banks, the Treasury Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means that certain pledge and security agreement dated as
of the Closing Date, executed in favor of the Administrative Agent, for the
benefit of the Secured Parties, by each Domestic Loan Party.

“Security Agreement Supplement” has the meaning specified in Section 1.1 of the
Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property and assets
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the property and assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property and assets would constitute an
unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” has the meaning set forth in Section 10.08.

“Specified Transaction” means (a) any Acquisition, any Disposition, any sale or
other transfer that results in a Person ceasing to be a Subsidiary, any
Investment that results in a Person becoming a Subsidiary, in each case, whether
by merger, amalgamation, consolidation or otherwise, or any incurrence or
repayment of Indebtedness or (b) any other event that by the terms of the Loan
Documents requires Pro Forma Compliance with a test or covenant or requires such
test or covenant to be calculated on a Pro Forma Basis.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on

29

--------------------------------------------------------------------------------

 

the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Provisions” has the meaning specified in Section 8.01(m).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Bank” means any Person that (a) at the time it enters into a Swap Contract
with a Loan Party, is a Lender or the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent, (b) in the case of any Swap Contract with a
Loan Party in effect on or prior to the Closing Date, is, as of the Closing Date
or within 30 days thereafter, a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent and a party to a Swap Contract
or (c) within 30 days after the time it enters into the applicable Swap Contract
with a Loan Party, becomes a Lender, the Administrative Agent or an Affiliate of
a Lender or the Administrative Agent, in each case, in its capacity as a party
to such Swap Contract.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

30

--------------------------------------------------------------------------------

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP; provided, that, for the
avoidance of doubt Synthetic Debt shall not include any obligation arising under
any Swap Contract including any CRS Transaction.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, value added
taxes, including without limitation, as provided for in the Value Added Tax Act
(Umsatzsteuergesetz) of Germany and the Excise Tax Act (Canada) and any other
tax of a similar nature or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Loan” means a Company Term Loan, a Gentherm Germany Term Loan or an Add-On
Company Term Loan.

“Threshold Amount” means $1,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure, and Outstanding Amount of all Term Loans
of such Lender at such time.

“Total Revolving Credit Exposure” means, as to any Revolving Credit Lender at
any time, the unused Revolving Credit Commitments and Revolving Credit Exposure
of such Revolving Credit Lender at such time.

“Total Add-On Company Term Credit Exposure” means, as to any Add-On Company Term
Lender at any time with respect to any Add-On Company Term Facility, the
Outstanding Amount of all Add-On Company Term Loans with respect to such Add-On
Company Term Facility, of such Add-On Company Term Lender at such time.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Company Term Credit Exposure” means, as to any Company Term Lender at any
time, the Outstanding Amount of all Company Term Loans of such Company Term
Lender at such time.

31

--------------------------------------------------------------------------------

 

“Total Gentherm Germany Term Credit Exposure” means, as to any Gentherm Germany
Term Lender at any time, the Outstanding Amount of all Gentherm Germany Term
Loans of such Gentherm Germany Term Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trade Date” has the meaning specified in an Assignment and Assumption.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement with a Loan Party, is a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent,
(b) in the case of any Treasury Management Agreement with a Loan Party in effect
on or prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Treasury Management Agreement or (c)
within 30 days after the time it enters into the applicable Treasury Management
Agreement with a Loan Party, becomes a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, in each case, in its capacity
as a party to such Treasury Management Agreement.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Borrower Guaranteed Obligations” means the collective reference to (a) all
Obligations, (b) all Additional Secured Obligations owing by any Loan Party or
any of its Subsidiaries and (c) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 10.01 and 10.08 under this
Agreement).

“U.S. Borrowers” has the meaning specified in the introductory paragraph hereto.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one‑twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Yen” means the lawful currency of Japan.

32

--------------------------------------------------------------------------------

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, modified, extended, restated, replaced or
supplemented from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “hereto”, “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

33

--------------------------------------------------------------------------------

 

(c) Pro Forma Calculations. Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Leverage Ratio (including for
purposes of determining the Applicable Rate) and the Consolidated Fixed Charge
Coverage Ratio shall be made on a Pro Forma Basis with respect to all Specified
Transactions occurring during the applicable four quarter period to which such
calculation relates, and/or subsequent to the end of such four quarter period
but not later than the date of such calculation; provided, that, notwithstanding
the foregoing, when calculating the Consolidated Leverage Ratio and/or the
Consolidated Fixed Charge Coverage Ratio for purposes of determining (x)
compliance with Section 7.11 and/or (y) the Applicable Rate, any Specified
Transaction and any related adjustment contemplated in the definition of Pro
Forma Basis that occurred subsequent to the end of the applicable four quarter
period shall not be given Pro Forma Effect.  For purposes of determining
compliance with any provision of this Agreement which requires Pro Forma
Compliance with any financial covenant set forth in Section 7.11, (x) in the
case of any such compliance required after delivery of financial statements for
the fiscal quarter ending September 30, 2014, such Pro Forma Compliance shall be
determined by reference to the maximum Consolidated Leverage Ratio and/or
minimum Consolidated Fixed Charge Coverage Ratio, as applicable, permitted for
the fiscal quarter most recently then ended for which financial statements have
been delivered (or were required to have been delivered) in accordance with
Section 6.01(a) or (b), or (y) in the case of any such compliance required prior
to the delivery referred to in clause (x) above, such Pro Forma Compliance shall
be determined by reference to the maximum Consolidated Leverage Ratio and/or
minimum Consolidated Fixed Charge Coverage Ratio, as applicable, permitted for
the fiscal quarter ending September 30, 2014.  

1.04 Rounding.

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by the Loan
Parties hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

34

--------------------------------------------------------------------------------

 

1.06 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption.  If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.07 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.08 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.09 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is a lawful currency that is readily available and
freely transferable and convertible into Dollars and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is a published LIBOR rate for such currency.  In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and each Lender
with a Commitment under which such currency is requested to be made available;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender with a Commitment under which such currency is requested to
be made available; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof.  Each Lender with a Commitment under which such currency is requested
to be made available (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative

35

--------------------------------------------------------------------------------

 

Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency.  If the Administrative Agent and all the applicable
Lenders consent to making Eurocurrency Rate Loans in such requested currency and
the Administrative Agent and such Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Company and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate interest rate for such currency,
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans.  If the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and (A) the Administrative Agent and the L/C Issuer may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency with respect
to Letters of Credit and (B) to the extent the definition of Eurocurrency Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate interest rate for such currency, such currency shall
thereupon be deemed for all purposes to be an Alternative Currency, for purposes
of any Letter of Credit issuances.  If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.09, the Administrative Agent shall promptly so notify the Company.

36

--------------------------------------------------------------------------------

 

Article II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. (a) The Company Term Borrowing. Subject to the terms and conditions
set forth herein, each Company Term Lender severally agrees to make a single
loan to the Company on the Closing Date in an amount not to exceed such Company
Term Lender’s Company Term Commitment. The Company Term Borrowing shall consist
of Company Term Loans made simultaneously by the Company Term Lenders in
accordance with their respective Applicable Percentage of the Company Term
Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Company Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. Company Term Loans may be borrowed only
in Dollars.

(b) The Gentherm Germany Term Borrowing. Subject to the terms and conditions set
forth herein, each Gentherm Germany Term Lender severally agrees to make a
single loan to Gentherm Germany on the Closing Date in an amount not to exceed
such Gentherm Germany Term Lender’s Gentherm Germany Term Commitment. The
Gentherm Germany Term Borrowing shall consist of Gentherm Germany Term Loans
made simultaneously by the Gentherm Germany Term Lenders in accordance with
their respective Applicable Percentage of the Gentherm Germany Term Facility.  
Amounts borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed. Gentherm Germany Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. Gentherm Germany Term Loans may be
borrowed only in Euro.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers, from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (ii) the Revolving Credit Exposure of any Revolving
Credit Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, (iii) the aggregate Outstanding Amount of all Revolving Credit Loans
made to the Canadian Borrowers shall not exceed the Canadian Borrower Sublimit
and (iv) the aggregate Outstanding Amount of all Revolving Credit Loans made to
Gentherm Germany shall not exceed the Gentherm Germany Sublimit. Within the
limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(c), prepay under Section 2.05, and reborrow under this Section
2.01(c). Revolving Credit Loans may be Base Rate Loans or Eurocurrency Rate
Loans, or a combination thereof, as further provided herein. Revolving Credit
Loans may be borrowed in Dollars or any Alternative Currency.

(d) Add‑On Company Term Loans.  Subject to Section 2.02(f)(ii), on the effective
date of any Add‑On Company Term Lender Joinder Agreement, each Add‑On Company
Term Lender party to such Add-On Company Term Lender Joinder
Agreement  severally agrees to make its portion of a term loan (each such term
loan, an “Add‑On Company Term Loan”) in a single advance to the Company in
Dollars in the amount of its respective Add‑On Company Term Commitment with
respect to such Add-On Company Term Loan as set forth in the applicable Add‑On
Company Term Lender Joinder Agreement; provided, however, that after giving
effect to such advances, the Outstanding Amount of such Add‑On Company Term Loan
shall not exceed the aggregate amount of the Add‑On Company Term Commitments set
forth in the applicable Add-On Company Term Lender Joinder Agreement of the
applicable Add‑On Company Term Lender(s).  Amounts repaid on an Add‑On Company
Term Loan may not be reborrowed.  Each Add‑On Company Term Loan may consist of
Base Rate Loans or Eurocurrency Rate Loans, or a combination thereof, as further
provided herein.

(e) Obligations for the Loans. Each U.S. Borrower shall be jointly and severally
obligated for all Obligations, and, more specifically, shall be jointly and
severally liable (together with each other Foreign Borrower) for all Loans and
other Obligations of the Foreign Borrowers, including all payments of principal,
interest and fees in connection therewith. The Foreign Borrowers shall only be
obligated for the Foreign Obligations, such obligation to be joint and several
among the Foreign Borrowers.

37

--------------------------------------------------------------------------------

 

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans at the end of any Interest Period therefor, shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (ii) four (4)
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (iii) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the Company
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) four (4) Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (B) five (5) Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., (x) three (3) Business Days before the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (y) four (4) Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Company (which notice may be by telephone) whether or not the requested Interest
Period has been consented to by all the Lenders. Each telephonic notice by a
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the applicable Borrower. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of the Dollar Equivalent of $1,000,000 or a whole multiple
of the Dollar Equivalent of $25,000 in excess thereof.  Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $100,000 or a whole multiple of $25,000 in
excess thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the applicable Borrower is requesting a Revolving Credit
Borrowing, a Company Term Borrowing, a Gentherm Germany Term Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
the currency of the Loans to be borrowed. If a Borrower fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars (other than, for the avoidance of doubt, a
Gentherm Germany Term Borrowing which shall be made in Euro). If a Borrower
fails to specify a Type of Loan in a Committed Loan Notice or if a Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the applicable Facility of the applicable Loans, and if no
timely notice of a conversion or continuation is provided by the applicable
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation of Loans denominated
in a currency other than Dollars, in each case, as described in Section 2.02(a).
In the case of a Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time

38

--------------------------------------------------------------------------------

 

specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case, on the Business Day specified in the applicable
Committed Loan Notice.  Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Company or the other applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date the Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by a U.S. Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and, second, shall
be made available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than twelve (12) Interest Periods in effect with respect to Loans.

(f) The Borrowers may, at any time and from time to time, upon prior written
notice from the Company to the Administrative Agent, increase the Revolving
Credit Facility (but not the Letter of Credit Sublimit, the Swing Line Sublimit,
the Canadian Borrower Sublimit or the Gentherm Germany Sublimit) or incur Add-On
Company Term Loans by a maximum aggregate principal amount of up to FIFTY
MILLION DOLLARS ($50,000,000) (it being understood and agreed that the aggregate
principal amount of Revolving Credit Facility increases and Add-On Company Term
Loans incurred pursuant to this Section 2.02(f) shall not exceed $50,000,000):

(i) Increase in Revolving Credit Facility.  The Borrowers may increase the
Revolving Credit Facility (but not the Letter of Credit Sublimit, the Swing Line
Sublimit, the Canadian Borrower Sublimit or the Gentherm Germany Sublimit) with
additional Revolving Credit Commitments from any existing Revolving Credit
Lender or new Revolving Credit Commitments from any other Person selected by the
Borrowers and reasonably acceptable to the Administrative Agent, the L/C Issuer
and the Swing Line Lender; provided that:

(A) any such increase shall be in a minimum principal amount of $2,000,000 and
in integral multiples of $500,000 in excess thereof;

(B) no Default or Event of Default shall exist and be continuing at the time of
any such increase, or after giving effect to any such increase;

(C) no existing Revolving Credit Lender shall be under any obligation to
increase its Revolving Credit Commitment and any such decision whether to
increase its Revolving Credit Commitment shall be in such Revolving Credit
Lender’s sole and absolute discretion;

39

--------------------------------------------------------------------------------

 

(D) (1) any new Revolving Credit Lender shall join this Agreement by executing a
joinder agreement in substantially the form of Exhibit H-1 (a “Lender Joinder
Agreement”) and/or (2) any existing Revolving Credit Lender electing to increase
its Revolving Credit Commitment shall have executed a commitment agreement in
substantially the form on Exhibit H-2 (a “Lender Commitment Agreement”);

(E) a Responsible Officer of the Company shall deliver to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to any such increase in the Revolving Credit Facility on a Pro Forma Basis (and
assuming for purposes of such calculation that any such increase to the
Revolving Credit Facility is fully drawn), the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11(a) and (b) as
of the most recent fiscal quarter for which the Company was required to deliver
financial statements pursuant to Section 6.01(a) or (b);

(F) as a condition precedent to such increase, the Company shall deliver to the
Administrative Agent (for delivery to the Lenders) a combined certificate of all
Loan Parties (other than, in the case of an increase by any U.S. Borrower, each
Foreign Obligor) dated as of the date of such increase signed by a Responsible
Officer of each Loan Party (other than, in the case of an increase by any U.S.
Borrower, each Foreign Obligor) (1) certifying and attaching the resolutions
adopted by such Loan Party approving or consenting to such increase, and (2) in
the case of each Borrower (other than, in the case of an increase by any U.S.
Borrower, each Foreign Borrower), certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the date of such increase, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date and (ii) that for purposes of
this Section 2.02(f)(i), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; and

(G) Schedule 2.01 shall be deemed revised to reflect the increase to the
Revolving Credit Facility affected pursuant to this Section 2.02(f)(i) and to
include thereon any Person that becomes a Revolving Credit Lender pursuant to
this Section 2.01(f)(i).

The Borrowers shall prepay any Loans owing by them and outstanding on the date
of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Revolving Credit Commitments arising from any
nonratable increase in the Revolving Credit Commitments under this Section
2.02(f)(i).

(ii) Add-On Company Term Loans.  The Borrowers may, upon prior written notice by
the Company to the Administrative Agent, institute an Add-On Company Term Loan
in Dollars, as follows:

(A) the Company (in consultation and coordination with the Administrative Agent)
shall obtain commitments for the amount of such Add-On Company Term Loan from
existing Lenders or other Persons selected by the Company and reasonably
acceptable to the Administrative Agent, which Lenders shall join in this
Agreement as Add‑On Company Term Lenders by executing an Add‑On Company Term
Lender Joinder Agreement;

(B) any such institution of an Add‑On Company Term Loan shall be in a minimum
aggregate principal amount of $5,000,000 and integral multiples of $500,000 in
excess thereof;

(C) no Default or Event of Default shall exist and be continuing at the time of,
or after giving effect to, such institution;

40

--------------------------------------------------------------------------------

 

(D) a Responsible Officer of the Company shall deliver to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to such institution of an Add-On Company Term Loan on a Pro Forma Basis, the
Loan Parties would be in compliance with the financial covenants set forth in
Sections 7.11(a) and (b) as of the most recent fiscal quarter for which the
Company was required to deliver financial statements pursuant to Section 6.01(a)
or (b);

(E) the Add‑On Company Term Maturity Date for an Add-On Company Term Loan shall
be as set forth in the applicable Add‑On Company Term Lender Joinder Agreement;
provided that no Add‑On Company Term Maturity Date shall be earlier than the
Maturity Date;

(F) the scheduled principal amortization payments under an Add‑On Company Term
Loan shall be as set forth in the applicable Add‑On Company Term Lender Joinder
Agreement; provided, that, the Weighted Average Life to Maturity of an Add-On
Company Term Loan shall not be less than the Weighted Average Life to Maturity
of either the Company Term Loan or the Gentherm Germany Term Loan;

(G) as a condition precedent to the institution of an Add‑On Company Term Loan
and the effectiveness of the applicable Add‑On Company Term Lender Joinder
Agreement, the Company shall deliver to the Administrative Agent a combined
certificate of all Loan Parties (other than each Foreign Obligor) dated as of
the date of such institution and effectiveness signed by a Responsible Officer
of each Loan Party (other than each Foreign Obligor) (1) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such Add-On Company Term Loan, and (2) in the case of the Company, certifying
that, before and after giving effect to the institution of such Add-On Company
Term Loan, (x) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the date of such institution, except (i) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) as of such earlier date and (ii) that for purposes of this Section
2.02(f)(ii), the representations and warranties contained in subsections (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01;

(H) no existing Lender shall be under any obligation to become an Add-On Company
Term Lender with respect to any Add-On Company Term Loan and any such decision
whether to become an Add-On Company Term Lender shall be in such Lender’s sole
discretion;

(I) the aggregate original issue discount and upfront fees, if any, payable by
any Loan Party or any Subsidiary to the Add-On Company Term Lenders with respect
to any Add-On Company Term Loan shall be no greater (in basis points) than the
aggregate original issue discount and upfront fees paid to the Company Term
Lenders or the Gentherm Germany Term Lenders in connection with the initial
primary syndication of the Company Term Loans and the Gentherm Germany Term
Loans; and

(J) Schedule 2.01 shall be deemed revised to reflect the commitments and
commitment percentages of the applicable Add‑On Company Term Lenders with
respect to such Add-On Company Term Loan as set forth in the applicable Add‑On
Company Term Lender Joinder Agreement and to include thereon any Person that
becomes a Lender pursuant to this Section 2.01(f)(ii).

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

41

--------------------------------------------------------------------------------

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or one or more Alternative Currencies for the
account of the Company or its Subsidiaries (other than any Foreign Subsidiary
domiciled in a jurisdiction where the L/C Issuer is prohibited from issuing a
Letter of Credit or would be required to obtain any license, permit or approval
from any Governmental Authority to issue a Letter of Credit), and to amend or
extend Letters of Credit previously issued by it, in accordance with clause (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  Furthermore, each Lender acknowledges and confirms that it
has a participation interest in the liability of the L/C Issuer under the
Existing Letters of Credit in a percentage equal to its Applicable Percentage of
the Revolving Loans.  The Company’s reimbursement obligations in respect of the
Existing Letters of Credit and each Lender’s obligations in connection
therewith, shall be governed by the terms of this Agreement.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twenty-four months after the date of issuance or
last extension, unless the Required Revolving Lenders have approved such expiry
date; or

(B) the expiry date of such requested Letter of Credit would occur more than one
(1) year after the Letter of Credit Expiration Date, unless all the Revolving
Credit Lenders have approved such expiry date.  For the avoidance of doubt, the
parties hereto agree that the obligation of the Revolving Credit Lenders to
reimburse the L/C Issuer for any Unreimbursed Amount with respect to any Letter
of Credit shall terminate on the Maturity Date with respect to any drawings
occurring after that date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

42

--------------------------------------------------------------------------------

 

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

43

--------------------------------------------------------------------------------

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Credit Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the L/C Issuer promptly following receipt of the notice of
drawing that the Company will reimburse the L/C Issuer in Dollars. In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify the Company
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative

44

--------------------------------------------------------------------------------

 

Agent in an amount equal to the amount of such drawing and in the applicable
currency. If the Company fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Company shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, the Company, any Subsidiary or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Company of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c)  by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative

45

--------------------------------------------------------------------------------

 

Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus  any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing. If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Loan included in the relevant Revolving Credit Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in Dollars and in the same funds as those received by
the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, of any
other provision of this Agreement, or of any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

46

--------------------------------------------------------------------------------

 

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
Sections 2.03(e)(i) through (vi); provided, however, that anything in such
clauses to the contrary notwithstanding, the Company may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Company, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Company which the Company proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance, subject to Section
2.16, with its Applicable Revolving Credit Percentage, in Dollars, a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily maximum amount
available to be drawn under such Letter of Credit.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such

47

--------------------------------------------------------------------------------

 

Letter of Credit shall be determined in accordance with Section 1.08.  Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the Dollar Equivalent of the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.08. In
addition, the Company shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of its Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, may in its sole discretion, make loans
in Dollars (each such loan, a “Swing Line Loan”) to the Company from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Revolving Credit Lender acting as Swing
Line Lender, may exceed the amount of such Revolving Credit Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (x)(i) the
Total Outstandings shall not exceed the Revolving Credit Facility at such time,
and (ii) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment, (y) the
Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan and (z) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

48

--------------------------------------------------------------------------------

 

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $200,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Loan in an amount equal to such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). The
Swing Line Lender shall furnish the Company with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing. If such Revolving
Credit Lender pays such amount (with interest and fees as

49

--------------------------------------------------------------------------------

 

aforesaid), the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan included in the relevant Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Revolving
Credit Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) Optional. (i) Each Borrower may, upon notice from the
Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (w) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
four Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of Base Rate Loans; (x) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof; (y) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
the Dollar Equivalent of $2,000,000 or a whole multiple of $500,000 in excess
thereof; and (z) any prepayment of Base Rate Loans shall be in a principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date, currency and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest

50

--------------------------------------------------------------------------------

 

Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Company,
the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.05(a) shall be applied (x) to the Company Term Facility, each
Add-On Company Term Facility and the Gentherm Germany Term Facility in the
manner directed in writing by the Company to the Administrative Agent on or
before the date of such prepayment (it being understood that if the Company
fails to provide such written direction to the Administrative Agent, such
prepayment shall be applied to the Company Term Facility, each Add-On Term
Facility and the Gentherm Germany Term Facility on a pro rata basis) and (y) to
the principal repayment installments thereof on a pro rata basis, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

(ii) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 (or, if less, the
remaining balance owing on such Swing Line Loan). Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Company,
the Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory. (i) If any Loan Party or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by Section
7.05(a), (b), (c) or (d)) which results in the realization by such Person of Net
Cash Proceeds in excess of $1,000,000 for any individual  Disposition (or Net
Cash Proceeds in excess of $5,000,000 in the aggregate for all Dispositions in
any fiscal year), the Borrowers shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds immediately upon receipt thereof
by such Person (such prepayments to be applied as set forth in clauses (v) and
(vii) below); provided, however, that, with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.05(b)(i), at the
election of the Company (as notified by the Company to the Administrative Agent
on or prior to the date of such Disposition), and so long as no Default shall
have occurred and be continuing, such Loan Party or such Subsidiary may reinvest
all or any portion of such Net Cash Proceeds in operating assets so long as
within 180 days after the receipt of such Net Cash Proceeds, such purchase shall
have been consummated (as certified by the Company in writing to the
Administrative Agent); and provided further, however, that any Net Cash Proceeds
not so reinvested shall be immediately applied to the prepayment of the Loans as
set forth in this Section 2.05(b)(i).

(ii) Upon the sale or issuance by any Loan Party or any of its Subsidiaries of
any of its Equity Interests (other than any sales or issuances of Equity
Interests to another Loan Party or otherwise permitted under Section 7.06(b) and
(d)), the Borrowers shall prepay an aggregate principal amount of Loans equal to
50% of all Net Cash Proceeds received therefrom immediately upon receipt thereof
by such Loan Party or such Subsidiary (such prepayments to be applied as set
forth in clauses (v) and (vii) below).

(iii) Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.03), the Borrowers shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (v) and (vii)
below).

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
any Loan Party or any of its Subsidiaries, and not otherwise included in
Sections 2.05(b)(i), (ii) or (iii), the Borrowers shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clauses (v) and (vii) below);
provided, however, that with respect to any

51

--------------------------------------------------------------------------------

 

proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments, at the election of the Company (as notified by the Company
to the Administrative Agent on or prior to the date of receipt of such insurance
proceeds, condemnation awards or indemnity payments), and so long as no Default
shall have occurred and be continuing, such Loan Party or such Subsidiary may
apply, within 270 days after the receipt of such cash proceeds, such cash
proceeds to replace or repair the equipment, fixed assets or real property in
respect of which such cash proceeds were received; and provided, further,
however, that any cash proceeds not so applied shall be immediately applied to
the prepayment of the Loans as set forth in this Section 2.05(b)(iv).

(v) Each prepayment pursuant to Section 2.05(b)(i), (ii), (iii) or (iv) shall be
applied first, to the Company Term Facility, the Gentherm Germany Term Facility
and each Add-On Company Term Facility on a pro rata basis and to the principal
repayment installments thereof on a pro rata basis, and, second, to the
Revolving Credit Facility in the manner set forth in Section 2.05(b)(vii) and
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.

(vi) (A) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Company shall immediately
prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess (without a corresponding permanent
reduction in the aggregate Revolving Credit Commitments), (B) if for any reason
the Outstanding Amount of all Revolving Credit Loans made to the Canadian
Borrowers exceeds the Canadian Borrower Sublimit, the Canadian Borrowers shall
immediately prepay such Revolving Credit Loans in an aggregate amount equal to
such excess (without a corresponding permanent reduction in the Canadian
Borrower Sublimit) and (C) if for any reason the Outstanding Amount of all
Revolving Credit Loans made to Gentherm Germany exceeds the Gentherm Germany
Sublimit, Gentherm Germany shall immediately prepay such Revolving Credit Loans
in an aggregate amount equal to such excess (without a corresponding permanent
reduction in the Gentherm Germany Sublimit).

(vii) Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(b) (other than prepayments pursuant to Section 2.05(b)(vi)(B) and (C)),
first, shall be applied ratably to the L/C Borrowings and the Swing Line Loans,
second, shall be applied ratably to the outstanding Revolving Credit Loans, and,
third, shall be used to Cash Collateralize the remaining L/C Obligations; and,
in the case of prepayments of the Revolving Credit Facility required pursuant to
Section 2.05(b)(i), (ii), (iii) or (iv), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings, Swing Line Loans and Revolving Credit
Loans outstanding at such time and the Cash Collateralization of the remaining
L/C Obligations in full, may be retained by the Company for use in the ordinary
course of its business.  Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Company or any other Loan Party)
to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable.  Prepayments of the Revolving Credit Facility made pursuant to
Section 2.05(b)(vi)(B) and (C) shall be applied as set forth in such
sub-clauses.

Notwithstanding any other provisions of this Section 2.05(b), (x) to the extent
that any or all of the Net Cash Proceeds of any Disposition by a Foreign
Subsidiary (“Foreign Disposition”), any Extraordinary Receipt received by a
Foreign Subsidiary (“Foreign Extraordinary Receipt”) or any Equity Issuance by a
Foreign Subsidiary (“Foreign Equity Issuance”) are, in any such case, prohibited
or delayed by applicable local law from being repatriated to the United States,
the portion of such Net Cash Proceeds so affected will not be required to be
applied to repay the Term Loans at the times provided in this Section 2.05(b)
but may be retained by the applicable Foreign Subsidiary so long, but only so
long, as the applicable local law will not permit repatriation to the United
States (the Company hereby agreeing to cause the applicable Foreign Subsidiary
to promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds that, in each case, would otherwise be required to be used to
make an offer of prepayment pursuant to Section 2.05(b)(i) or 2.05(b)(ii) or
2.05(b)(iv), is permitted under the applicable local law, such repatriation will
be immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied to the repayment of the Term

52

--------------------------------------------------------------------------------

 

Loans pursuant to this Section 2.05(b) and (y) to the extent that the Company
has determined in good faith after consultation with the Administrative Agent
that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition, Foreign Extraordinary Receipt or Foreign Equity Issuance would have
material adverse tax cost consequences with respect to such Net Cash Proceeds,
such Net Cash Proceeds so affected may be retained by the applicable Foreign
Subsidiary; provided that, in the case of this clause (y), on or before the date
on which any such Net Cash Proceeds so retained would otherwise have been
required to be applied to prepayments pursuant to Section 2.05(b), the Company
applies an amount equal to such Net Cash Proceeds to such prepayments as if such
Net Cash Proceeds had been received by the Company rather than such Foreign
Subsidiary.

2.06 Termination or Reduction of Commitments. (a) Optional. The Company may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit, the Swing Line Sublimit, the Canadian
Borrower Sublimit or the Gentherm Germany Sublimit or from time to time
permanently reduce the Revolving Credit Facility, the Letter of Credit Sublimit,
the Swing Line Sublimit, the Canadian Borrower Sublimit or the Gentherm Germany
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Company shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit, (D) the Canadian Borrower Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the aggregate
Outstanding Amount of all Revolving Credit Loans made to the Canadian Borrowers
would exceed the Canadian Borrower Sublimit or (E) the Gentherm Germany Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
aggregate Outstanding Amount of all Revolving Credit Loans made to Gentherm
Germany would exceed the Gentherm Germany Sublimit.

(b) Mandatory. (i) The aggregate Company Term Commitments shall be automatically
and permanently reduced to zero on the date of the Company Term Borrowing.

(ii) The aggregate Gentherm Germany Term Commitments shall be automatically and
permanently reduced to zero on the date of the Gentherm Germany Term Borrowing.

(iii) The aggregate Add-On Company Term Commitments with respect to an Add-On
Company Term Facility shall be automatically and permanently reduced to zero on
the date of the applicable Add-On Company Term Borrowing.

(iv) If after giving effect to any reduction or termination of the Revolving
Credit Facility under this Section 2.06, the Letter of Credit Sublimit, the
Swing Line Sublimit, the Canadian Borrower Sublimit or the Gentherm Germany
Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit, the Swing Line Sublimit, the Canadian Borrower Sublimit or the
Gentherm Germany Sublimit, as the case may be, shall be automatically reduced by
the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit, the Canadian Borrower
Sublimit, the Gentherm Germany Sublimit or the Revolving Credit Facility under
this Section 2.06. Upon any reduction of the Revolving Credit Facility, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount.
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

2.07 Repayment of Loans. (a) Company Term Loans. The Company shall repay to the
Company Term Lenders the aggregate principal amount of all Company Term Loans in
installments on the last Business Day of each March, June, September and
December and on the Maturity Date, in each case, in the respective amounts set
forth in the table below (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.05):



53

--------------------------------------------------------------------------------

 

Payment Dates

Principal Amortization Payment

December, 2014

$625,000

March, 2015

$625,000

June, 2015

$625,000

September, 2015

$625,000

December, 2015

$625,000

March, 2016

$625,000

June, 2016

$625,000

September, 2016

$625,000

December, 2016

$937,500

March, 2017

$937,500

June, 2017

$937,500

September, 2017

$937,500

December, 2017

$937,500

March, 2018

$937,500

June, 2018

$937,500

September, 2018

$937,500

December, 2018

$1,250,000

March, 2019

$1,250,000

June, 2019

$1,250,000

Maturity Date

Outstanding Principal Amount of Company Term Loans

(b) Gentherm Germany Term Loans. Gentherm Germany shall repay to the Gentherm
Germany Term Lenders the aggregate principal amount of all Gentherm Germany Term
Loans in installments on the last Business Day of each March, June, September
and December and on the Maturity Date, in each case, in the respective amounts
set forth in the table below (as such installments may hereafter be adjusted as
a result of prepayments made pursuant to Section 2.05):



54

--------------------------------------------------------------------------------

 

Payment Dates

Principal Amortization Payment

December, 2014

€250,000

March, 2015

€250,000

June, 2015

€250,000

September, 2015

€250,000

December, 2015

€250,000

March, 2016

€250,000

June, 2016

€250,000

September, 2016

€250,000

December, 2016

€375,000

March, 2017

€375,000

June, 2017

€375,000

September, 2017

€375,000

December, 2017

€375,000

March, 2018

€375,000

June, 2018

€375,000

September, 2018

€375,000

December, 2018

€500,000

March, 2019

€500,000

June, 2019

€500,000

Maturity Date

Outstanding Principal Amount of Company Term Loans

 

(c) Revolving Credit Loans. The Company shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(d) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Swing Line
Loan is made and (ii) the Maturity Date.

(e) Add‑On Company Term Loans.  The Company shall repay the outstanding
principal amount of each Add‑On Company Term Loan in installments on the dates
and in the amounts set forth in the applicable Add‑On Company Term Lender
Joinder Agreement (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05).

55

--------------------------------------------------------------------------------

 

2.08 Interest. (a) Subject to the provisions of clause (b) below, (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees. In addition to certain fees described in Section 2.03(h) and (i):

(a) Commitment Fee. The Company shall pay to the Administrative Agent, for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) at a rate
per annum equal to the product of (i) the Applicable Rate times (ii) the actual
daily amount by which the aggregate Revolving Commitments exceed the sum of (y)
the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the aggregate Revolving Credit
Commitments for purposes of determining the Commitment Fee.  The Commitment Fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period; provided, that
(A) no Commitment Fee shall accrue on the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and (B)
any Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Revolving Credit
Lender became a

56

--------------------------------------------------------------------------------

 

Defaulting Lender and unpaid at such time shall not be payable by the Company so
long as such Lender shall be a Defaulting Lender.  The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) Other Fees. The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and Eurocurrency Rate Loans
determined by reference to the CDOR Rate shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Dollars or any Alternative Currency
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the applicable Debtor Relief Law, automatically
and without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. Each Borrower’s
obligations under this paragraph shall survive the termination of the aggregate
Revolving Credit Commitments and the repayment of all other Obligations
hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and

57

--------------------------------------------------------------------------------

 

records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by a Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing and, for purposes of
clarification, such Borrower shall be relieved of its obligation under this
paragraph (i) to pay an equivalent amount to the Administrative Agent.

Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the

58

--------------------------------------------------------------------------------

 

Lenders or the L/C Issuer, as the case may be, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Appropriate
Lenders or the L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to a
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any of the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (x) notify the Administrative Agent of such fact and
(y) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

59

--------------------------------------------------------------------------------

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), (B) the application of Cash Collateral provided for in
Section 2.15 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Company or any Affiliate thereof (as to which the
provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 German Loan Parties.   With respect to the liability of a German Loan Party
which is a GmbH or a limited partnership (Kommanditgesellschaft) where the sole
general partner is a GmbH (GmbH & Co. KG), and, in each case, only to the extent
such German Loan Party secures the Obligations of the Company and its
Subsidiaries (other than such German Loan Party and its direct or indirect
Subsidiaries), the following provisions apply:

(a) The enforcement of any Guaranty granted by such German Loan Party (the
“German Obligation”) shall be limited, if and to the extent that the relevant
German Loan Party secures the obligations of an affiliated company (verbundenes
Unternehmen) within the meaning of section 15 of the German Stock Corporation
Act (Aktiengesetz) (other than a direct or indirect Subsidiary of that German
Loan Party), and if and to the extent that, in such case, the enforcement of the
German Obligation (i) would cause such German Loan Party’s or, in case of a GmbH
& Co. KG, its sole general partner’s assets (the calculation of which shall
include all items set forth in section 266(2) A, B, C, D and E of the German
Commercial Code (Handelsgesetzbuch)) less such German Loan Party’s or, in case
of a GmbH & Co. KG, its general partner’s liabilities (the calculation of which
shall include all items set forth in section 266(3) B, C, D and E of the German
Commercial Code) (Handelsgesetzbuch), but shall, for the avoidance of doubt,
exclude the liabilities under the German Obligation) (the “Net Assets”) to be
less than its or, in case of a GmbH & Co. KG, its sole general partner’s
registered share capital (Stammkapital) (Begründung einer Unterbilanz), or (ii)
(if such German Loan Party’s or, in case of a GmbH & Co. KG, its sole general
partner’s Net Assets are already less than its registered share capital) would
cause such amount to be further reduced (Vertiefung einer Unterbilanz).

(b) For the purposes of such calculation, the following balance sheet items
shall be adjusted as follows:

(i) if the registered share capital of such German Loan Party or, in the case of
a GmbH & Co. KG, its sole general partner is not fully paid up (nicht voll
eingezahlt), the relevant amount which is not paid up shall be deducted from the
registered share capital;

(ii) the amount of any increase of such German Loan Party’s and/or, in case of a
GmbH & Co. KG, its sole general partner’s registered share capital out of
retained earnings (Kapitalerhöhung aus Gesellschaftsmitteln) after the date of
this Agreement that has been effected without the prior written consent of the
Administrative Agent shall be deducted from the registered share capital;

(iii) loans and other liabilities shall be disregarded if and to the extent such
loans and other liabilities or would, in the case of any insolvency, be
considered subordinated (nachrangig) within the meaning of section 39 para 2 or
section 39 para 1 No. 5 of the German Insolvency Code (Insolvenzordnung); and

(iv) loans and other contractual liabilities incurred in violation of the
provisions of any Loan Document shall be disregarded.

60

--------------------------------------------------------------------------------

 

(c) Each German Loan Party shall realize by sale, within 10 (ten) Business Days
after receipt of written demand by the Administrative Agent to make a payment
under the German Obligation (a “Demand”), to the extent legally permitted and
commercially reasonable, in a situation where after enforcement of the German
Obligation such German Loan Party and/or, in case of GmbH & Co. KG, its sole
general partner would not have Net Assets in excess of its registered share
capital, any and all of its assets that are shown in the balance sheet with a
book value (Buchwert) that is significantly lower than the market value of such
asset if such asset is not necessary for such German Loan Party’s and/or, in
case of a GmbH & Co. KG, its sole general partner’s business (nicht
betriebsnotwendig). Prior to such realization, the German Loan Party shall
assign its respective claim for the purchase price or other proceeds from the
realization to the Administrative Agent for security purposes
(Sicherungsabtretung). After the expiry of the above mentioned period, such
German Loan Party shall inform the Administrative Agent in writing of the amount
of the proceeds from any such sale and provide a new Management Determination
(as defined below) regarding its or, in case of a GmbH & Co. KG, its sole
general partner’s Net Assets taking into account such sale proceeds. Upon
request of the Administrative Agent, such calculation is to be confirmed in the
form of an Auditor’s Determination (as defined below) within 30 Business Days
after the Administrative Agent’s receipt thereof.

(d) The limitations set out in clause (a) above shall only apply (i) if and to
the extent that, within 10 (ten) Business Days following a Demand, the managing
directors of such German Loan Party have confirmed in writing to the
Administrative Agent (A) the extent to which the German Obligation is an
up-stream or cross-stream security (as described in clause (a) above) and (B)
the amount of which cannot be enforced as such enforcement would cause the Net
Assets of such German Loan Party and/or, in case of a GmbH & Co. KG, its sole
general partner to fall below its stated share capital; provided that such
confirmation shall be supported by interim financial statements through the end
of the most recently ended calendar month (calculated and adjusted as set out in
clauses (a) and (b) above (the “Management Determination”); provided further
that the Administrative Agent shall not have contested the Management
Determination for any reason, including the Administrative Agent’s determination
that no amount or a lesser amount would be necessary for such German Loan Party
and/or, in case of GmbH & Co. KG, its sole general partner to maintain its
stated share capital; or (B) within twenty  (20) Business Days from the date the
Administrative Agent has contested the Management Determination, the
Administrative Agent receives a determination by auditors of international
standard and reputation (the “Auditor’s  Determination”) as appointed by such
German Loan Party that such amount would have been necessary on the date of the
Demand to maintain such German Loan Party’s and/or, in case of GmbH & Co. KG,
its sole general partner’s stated share capital based on an up to date balance
sheet which was produced using the same accounting principles applied to the
establishment of the previous year’s balance sheet and calculated and adjusted
in accordance with clauses (a) and (b) above. The Administrative Agent shall in
any event be entitled to enforce the German Obligation for any amounts where
such enforcement would, in accordance with the Management Determination, not
cause the relevant German Loan Party’s or, in the case of a GmbH & Co. KG, its
general partner’s Net Assets to be less than (or to fall further below) the
amount of its respective registered share capital (in each case as calculated
and adjusted in accordance with clauses (a) and (b) above).

(e) If such German Loan Party fails to deliver an Auditor’s Determination within
twenty (20) Business Days after the date the Administrative Agent has contested
the Management Determination, the Administrative Agent shall be entitled to
enforce the German Obligation without limitation or restriction. If such German
Loan Party delivers to the Administrative Agent an Auditor’s Determination as
provided for in clause (d) within two (2) months after the commencement of any
enforcement action, the Administrative Agent agrees to repay to such German Loan
Party, without interest or recourse, the difference between the amount enforced
pursuant to first sentence of this clause (e) and the amount which is determined
as enforceable pursuant to the Auditor’s Determination.

(f) If the Administrative Agent disagrees with the Auditor’s Determination, the
German Obligation shall be enforceable up to the amount which is undisputed
between the Administrative Agent and such German Loan Party. In relation to the
amount which is disputed, the Administrative Agent shall be entitled to further
pursue its claims by legal action provided that it shall be incumbent upon the
Administrative Agent to produce evidence that the amount required for the German
Loan Party and/or, in case of a GmbH & Co. KG, its sole general partner to
maintain the relevant state share capital is in fact lower.

61

--------------------------------------------------------------------------------

 

(g) For the avoidance of doubt, nothing in this Agreement shall be interpreted
as a restriction or limitation of the enforcement of the German Obligation to
the extent it secures the prompt and complete payment and discharge of any and
all obligations of such German Loan Party or any of such German Loan Party’s
Subsidiaries. The limitations set out in clauses (a) through (d) shall not
apply:

(i) in relation to any amounts borrowed under any Loan Document to the extent
such proceeds were lent, on-lent or otherwise made available to such German Loan
Party or any of such German Loan Party’s Subsidiaries from time to time and
which have not been repaid by such German Loan Party or any of such German Loan
Party’s Subsidiaries; provided that any repayment by such German Loan Party or
any of such German Loan Party’s Subsidiaries shall only reduce the enforceable
amount to an extent it has effectively resulted in a discharge of the secured
claims of the Secured Parties which have advanced such loans to the relevant
borrowers or which were otherwise made available to such German Loan Party or
any of such German Loan Party’s Subsidiaries, and further provided that the
relevant German Loan Party must prove that some or all of such amounts have not
been lent, on-lent or otherwise made available to it or any of its Subsidiaries;

(ii) if such German Loan Party is a party as dominated entity (beherrschtes
Unternehmen) to a domination agreement (Beherrschungsvertrag) and/or profit and
loss transfer agreement (Gewinnabführungsvertrag) with:

(1) in case the German Loan Party (and/or, in case of a GmbH & Co KG, its
general partner (persönlich haftender Gesellschafter) is a Subsidiary of the
relevant affiliate whose obligations are secured by the relevant German
Obligation by the German Obligation, that affiliate as dominating entity
(beherrschendes Unternehmen); or

(2) in case the German Loan Party (and/or, in case of a German GmbH & Co KG
Guarantor, its general partner (persönlich haftender Gesellschafter)) and the
relevant affiliate whose obligations are secured by the relevant German
Obligation are both subsidiaries of a joint (direct or indirect) holding
company, such holding company as dominating entity (beherrschendes Unternehmen),

provided that, if a supreme court decision (höchstrichterliche Rechtsprechung)
determined that – in order for section 30 paragraph 1 sentence 2 of the German
Limited Liability Companies Act (GmbHG) to apply – a company’s or, in case of a
German GmbH & Co KG, its general partner's (persönlich haftender Gesellschafter)
claim against the relevant dominating entity under a domination agreement and/or
profit and loss transfer agreement must be fully recoverable (voll werthaltig),
this clause (g)(ii) shall only apply if the German Loan Party’s or, in case of a
GmbH & Co KG, its general partner's claim against the relevant dominating entity
is fully recoverable (voll werthaltig), but further provided that, in such case,
the relevant German Loan Party or, in case of a GmbH & Co KG, its general
partner must prove that or to which extent such claim for loss compensation
(Verlustausgleichsanspruch) pursuant to section 302 of the German Stock
Corporation Act (Aktiengesetz) is not fully recoverable (voll werthaltig);

(iii) if and to the extent such German Loan Party does not fulfill its
obligations set out in clause (c) above;

(iv) if and to the extent that the German Loan Party (or in case of a GmbH & Co.
KG, its sole general partner) holds on the date of enforcement of the German
Obligation a fully recoverable indemnity or claim for refund (voll werthaltiger
Gegenleistungs- oder Rückgewähranspruch) against its shareholder; or

(v) if and to the extent that, at the time of enforcement of the German
Obligation, the limitations set out in clauses (a) through (d) are (due to a
Change in Law or otherwise) no longer required in order to protect the managing
director(s) of such German Loan Party from being personally liable for such
obligation pursuant to sections 43, 30 of the German Limited Liability Companies
Act (GmbHG).

62

--------------------------------------------------------------------------------

 

(h) No reduction or limitation of the amount enforceable pursuant to this
Section 2.14 shall prejudice the right of the Secured Parties to continue
enforcing the German Obligation until full and final satisfaction of the claims
secured.

2.15 Cash Collateral.

(a) Certain Credit Support Events.  If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the date that is one hundred and eighty
(180) days prior to the Maturity Date, any L/C Obligation for any reason remains
outstanding, (iii) as of the Maturity Date, any L/C Obligation that has not been
Cash Collateralized in accordance with clause (ii) for any reason remains
outstanding, (iv) the Borrowers shall be required to provide Cash Collateral
pursuant to Section 2.05 or Section 8.02(c), or (v) there shall exist a
Defaulting Lender, the Company shall immediately (in the case of clause (iv)
above) or within one (1) Business Day (in all other cases) following any request
by the Administrative Agent or the L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (v) above, after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b) Grant of Security Interest.  The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such Cash Collateral provided pursuant to this
Agreement, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America.  The Company
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Credit Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, however, (A) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (B) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

63

--------------------------------------------------------------------------------

 

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Company Term Lenders”, “Required Gentherm Germany Term Lenders” and “Required
Revolving Lenders” and Section 11.01.

(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(v).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Fees.  No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.  

64

--------------------------------------------------------------------------------

 

(C) Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Company shall (1) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (A) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Company
shall have otherwise notified the Administrative Agent at such time, the Company
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (B) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment.  No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will promptly so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.17 Appointment of Borrower Agent. Each Borrower (other than the Company)
hereby irrevocably appoints the Company as its agent for all purposes relevant
to this Agreement, each of the other Loan Documents, and all other documents and
electronic platforms entered into in connection herewith, including (a) the
giving and receipt of notices and (b) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each other
Borrower.  For the purpose of this Section 2.17, each Borrower (other than the
Company) releases the Company to the extent applicable from the restrictions on
self-dealing and multi-representation pursuant to Section 181 of the German
Civil Code.

65

--------------------------------------------------------------------------------

 

2.18 Designated Lenders.  Each Lender at its option may make any Credit
Extension to any Borrower by causing any domestic or foreign branch or Affiliate
of such Lender (a “Designated Lender”) to make such Credit Extension (and in the
case of an Affiliate, the provisions of Sections 3.01 through 3.05 and 11.04
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Credit Extension in accordance with the terms of this
Agreement.

Article III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require a Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to clause (e) below.

(ii) If a Borrower or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to clause (e) below, (B) the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by such Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to clause (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by such Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
clause (a) above, each Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of clause (a) or
(b) above, each Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by such
Borrower or the Administrative Agent or paid by the Administrative Agent, such

66

--------------------------------------------------------------------------------

 

Lender or the L/C Issuer, as the case may be, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this clause (c). A certificate as to the amount of any such
payment or liability delivered to a Borrower by a Lender or the L/C Issuer (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive absent
manifest error.

(ii) Without limiting the provisions of clauses (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify and shall make payment in
respect thereof within 10 days after demand therefor, (x) the Administrative
Agent against any Indemnified Taxes attributable to such Lender or the L/C
Issuer (but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so) and (y) the Administrative Agent and each
Borrower, as applicable, against any Excluded Taxes attributable to such Lender
or the L/C Issuer, in each case, that are payable or paid by the Administrative
Agent or a Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the aggregate Revolving Credit Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Company and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Company or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the respective Borrowers hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the respective Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdictions.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

67

--------------------------------------------------------------------------------

 

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of such Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W‑8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W‑8ECI,

(III) executed originals of Internal Revenue Service Form W8IMY and all required
supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

(iv) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

(v) If a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by Law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (v), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

68

--------------------------------------------------------------------------------

 

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to a Borrower pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This clause shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund any Credit Extension whose
interest is determined by reference to the Eurocurrency Rate or CDOR Rate, or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (a) any
obligation of such Lender to make or continue Eurodollar Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (b) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans  the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

69

--------------------------------------------------------------------------------

 

(b)   If, in any applicable jurisdiction, any Lender or any Designated Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable Designated
Lender to (i) perform any of its obligations hereunder or under any other Loan
Document, (ii) to fund or maintain its participation in any Loan or (iii) issue,
make, maintain, fund or charge interest with respect to any Credit Extension to
any Foreign Borrower such Lender or such Designated Lender shall promptly notify
the Administrative Agent, then, upon the Administrative Agent notifying the
Company, and until such notice by such Lender or such Designated Lender is
revoked, any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Credit Extension shall be suspended, and to
the extent required by applicable Law, cancelled.  Upon receipt of such notice,
the Loan Parties shall, (A) repay that Lender’s (or Designated Lender’s)
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by the Lender (or the Designated Lender) in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law) and (B) take all reasonable actions
requested by such Lender or such Designated Lender to mitigate or avoid such
illegality.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A)  deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Company and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in Dollars in the
amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or

70

--------------------------------------------------------------------------------

 

participated in by, any Lender (except any reserve requirement contemplated by
Section 3.04(f)) or the L/C Issuer; or

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the applicable interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting, continuing or maintaining any Loan the interest on
which is determined by reference to the Eurocurrency Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Borrower to pay) to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and/or liquidity), then from time to time the Company will pay (or
cause the applicable Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Company will pay (or
cause the applicable Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such Mandatory Costs.  Such amount shall be expressed as a
percentage rate per annum and shall be payable on the full amount of the
applicable Obligations.

(d) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
prepared in good faith setting forth in reasonable detail the calculation of the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in clauses (a), (b) or (c) and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay (or cause the applicable Borrower to pay) such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(e) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law

71

--------------------------------------------------------------------------------

 

giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(f) Additional Reserve Requirements. The Borrowers shall pay to each Lender, (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which, in each case, shall be due and payable on each date
on which interest is payable on such Loan; provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

(c) any failure by a Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the applicable interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any

72

--------------------------------------------------------------------------------

 

Lender gives a notice pursuant to Section 3.02, then at the request of the
Company such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Company hereby agrees to pay (or cause the applicable Borrower to pay) all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 11.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the aggregate Revolving Credit Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

Article IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Closing Date. This Agreement shall become effective upon and
the obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a) Loan Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents (other than the
German Share Pledge Agreement and the German Parallel Debt Agreement, both of
which are subject to Section 6.19(a)), each properly executed by a Responsible
Officer of the signing Loan Party and, in the case of this Agreement, by each
Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) Financial Statements.  The Administrative Agent shall have received:

(i) the Audited Financial Statements and the Interim Financial Statements; and

(ii) financial projections for the Company and its Subsidiaries in form and
substance satisfactory to the Lenders for each year commencing with the fiscal
year ended December 31, 2014 through December 31, 2018; and

(d) No Material Adverse Change.  There shall not have occurred a material
adverse change since December 31, 2013 in the operations, business, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of any
Borrower or the Company and its Material Subsidiaries taken as a whole.

(e) Litigation.  There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of any Borrower, threatened in any court
or before an arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

73

--------------------------------------------------------------------------------

 

(f) Organization Documents, Resolutions, Etc.  Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary or managing
director (Geschäftsführer) of such Loan Party to be true and correct as of the
Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction or organization or formation; and

(iv) in the case of Gentherm Hungary Kft., a current excerpt of the entry of
Gentherm Hungary Kft. in the court of registration records (cégkivonat).

(g) Perfection and Priority of Liens.  Receipt by the Administrative Agent of
the following:

(i) the Account Control Agreements, in each case, as referred to in the Security
Agreement and duly executed by the appropriate parties;

(ii) proper financing statements in form appropriate for filing under the UCC of
all jurisdictions that the Administrative Agent may deem necessary or desirable
in order to perfect the Liens created under the Security Agreement, covering the
Collateral described in the Security Agreement;

(iii) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (ii) above that name any Loan Party as
debtor, together with copies of such other financing statements;

(iv) certificates representing any Equity Interests pledged under the Security
Agreement accompanied by undated stock powers (or other transfers, stock
transfer forms or the equivalent thereof) executed in blank and instruments
evidencing any Indebtedness pledged under the Security Agreement indorsed in
blank;

(v) searches of ownership of, and Liens on, intellectual property of each
Domestic Loan Party in the appropriate governmental offices;

(vi) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Domestic Loan Parties;

(vii) in the case of any personal property Collateral located at a premises
leased by a Domestic Loan Party (excluding locations owned by a Domestic Loan
Party and leased to another Domestic Loan Party), such estoppel letters,
consents and waivers from the landlords on such real property as may be required
by the Administrative Agent; and

(viii) evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement (including the payment of any
recording or filing fees) that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created thereby.

74

--------------------------------------------------------------------------------

 

(h) Evidence of Insurance.  Receipt by the Administrative Agent of evidence that
all insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with the certificates of insurance, naming
the Administrative Agent, on behalf of the Secured Parties, as an additional
insured or loss payee, as the case may be, under all insurance policies
maintained with respect to the assets and properties of the Loan Parties that
constitutes Collateral.

(i) Closing Certificate.  Receipt by the Administrative Agent of a certificate
signed by the chief financial officer of the Company certifying that (i) the
conditions specified in Sections 4.01(d) and (e) and Sections 4.02(a) and (b)
have been satisfied, (ii) the Company and its Material Subsidiaries have no
Indebtedness for borrowed money (other than Indebtedness permitted by Section
7.03) and (ii) each Loan Party is (after giving effect to the transactions
contemplated hereby and the incurrence of Indebtedness related thereto),
individually and together with its Material Subsidiaries on a consolidated
basis, Solvent.

(j) Termination of Existing Credit Agreements.  Receipt by the Administrative
Agent of evidence that the Existing Credit Agreements concurrently with the
Closing Date are being terminated and all Liens securing obligations under the
Existing Credit Agreements concurrently with the Closing Date are being
released.

(k) Fees.  Receipt by the Administrative Agent, the Arranger and the Lenders of
any fees required to be paid on or before the Closing Date.

(l) Licensing Requirements.  Each Lender shall have obtained all applicable
licenses, consents, permits and approvals as deemed necessary by such Lender in
order to execute and perform the transactions contemplated by the Loan
Documents.

(m) Consents.  Receipt by the Administrative Agent of a certificate of a
Responsible Officer of each Loan Party either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

(n) Attorney Costs.  Unless waived by the Administrative Agent, the Company
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

(o) Other.  Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case

75

--------------------------------------------------------------------------------

 

they shall be true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to,
respectively, of Section 6.01(a) and (b).

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

(e) There shall be no impediment, restriction, limitation or prohibition imposed
under Law or by any Governmental Authority, as to the proposed financing under
this Agreement or the repayment thereof or as to rights created under any Loan
Document or as to application of the proceeds of the realization of any such
rights.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to another Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Article V.
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Material Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the transactions contemplated thereby, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation in excess of the Threshold Amount
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Material Subsidiaries or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law, except with respect
to any conflict, breach, contravention of, payment or violation (but not
creation of Lien) referred to in this clause (b)(ii) or (c) to the extent that
such conflicts, breaches, contraventions, payments and violations could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in

76

--------------------------------------------------------------------------------

 

connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the transactions contemplated hereby or thereby, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.

(b) The most recently delivered unaudited consolidated balance sheets of the
Company and its Subsidiaries and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal yearend audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Subsidiaries delivered pursuant to Sections
4.01(c)(ii) or 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Company’s good faith estimate of its future
financial condition and performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Material Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby or thereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Material Subsidiary thereof is
in default under or with respect to, or party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each Loan Party and each of its Material
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and its Material Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

77

--------------------------------------------------------------------------------

 

5.09 Environmental Compliance. The Loan Parties and their respective Material
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Company has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10 Insurance. The properties of each Loan Party and each of its Material
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
any Loan Party or the applicable Material Subsidiary operates.

5.11 Taxes. Each Loan Party and each of its Material Subsidiaries have filed all
federal, state, provincial, territorial income and other material tax returns
and reports required to be filed, and have paid all federal, state, provincial,
territorial income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any of its Material Subsidiaries that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Material Subsidiary thereof is party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws applicable to such
Plan. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of each Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Borrowers and each ERISA
Affiliate have made all required contributions to each Plan subject to Section
412 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(b) There are no pending or, to the best knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) No ERISA Event has occurred, and neither the Borrowers nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrowers and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrowers nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrowers
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrowers nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

78

--------------------------------------------------------------------------------

 

(d) With respect to each employee benefit or similar scheme or arrangement
mandated by a government other than the United States and maintained by any Loan
Party or any Subsidiary (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Material Subsidiary of any Loan Party that is not subject to United
States law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

(e) None of the Borrowers, any Material Subsidiary nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability or contingent liability under, any active or terminated Pension
Plan or Canadian Defined Benefit Pension Plan.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrowers have
no Subsidiaries or Material Subsidiaries other than those specifically disclosed
as a Subsidiary or Material Subsidiary in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and non-assessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents. The Borrowers have no equity investments
in any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13. All of the outstanding Equity Interests in the
Borrowers have been validly issued, are fully paid and non-assessable. Set forth
on Part (c) of Schedule 5.13 is a complete and accurate list of all Loan
Parties, showing as of the Closing Date (as to each Loan Party) the jurisdiction
of its incorporation, the address of its principal place of business and its
U.S. taxpayer identification number or, in the case of any non-U.S. Loan Party
that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation. The
copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Section 4.01 is a true and correct copy of each such document, each
of which is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. No proceeds of any Loans
will be used to purchase or carry margin stock (within the meaning of Regulation
T, U or X issued by the FRB).

(b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary of the Borrowers is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15 Disclosure. The Borrowers have disclosed to the Administrative Agent and
the Lenders all Material Contracts and corporate or other restrictions to which
it or any of its Material Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to

79

--------------------------------------------------------------------------------

 

make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Material Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Each Loan Party and their respective
Material Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person. To the best knowledge of
each Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Material Subsidiaries infringes upon
any rights held by any other Person. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of each Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Solvency. Each Loan Party is, individually and together with its Material
Subsidiaries on a consolidated basis, Solvent.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Material Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrowers or any of their
Material Subsidiaries as of the Closing Date; however, employees in Germany and
Hungary are represented by separate work councils having co-determination rights
with respect to certain conditions of employment.  Neither the Borrowers nor any
Material Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

5.21 Representations as to Foreign Obligors. Each Foreign Obligor party hereto
represents and warrants to the Administrative Agent and the Lenders (and each
Foreign Obligor not a party hereto represents and warrants to the Administrative
Agent and the Lenders pursuant to the applicable Guaranty) that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any

80

--------------------------------------------------------------------------------

 

registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced, (ii) any charge or tax as has been
timely paid and (iii) the notarization of the German Share Pledge Agreement
which shall be required at the time the German Share Pledge Agreement is
executed.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

(e) The choice of governing law of the Loan Documents will be recognized and
enforced in each jurisdiction in which a Foreign Obligor is organized and
existing and each jurisdiction in which Collateral in respect of a Foreign
Obligor is located, subject to any public policy considerations in such
jurisdiction. Any judgment obtained in relation to a Loan Document in the
jurisdiction of the governing law of such Loan Document will be recognized and
enforced in each jurisdiction a Foreign Obligor is organized and existing and
each jurisdiction in which Collateral in respect of a Foreign Obligor is
located, subject to any public policy considerations in such jurisdiction.

(f) In the case of each Foreign Obligor (other than the Canadian Borrowers), for
the purposes of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (the “Regulation”), its centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in such Foreign
Obligor’s jurisdiction of organization and it has no “establishment” (as that
term is used in Article 2(h) of the Regulations) in any other jurisdiction.  For
the avoidance of doubt, a customs warehouse located in another jurisdiction does
not constitute an “establishment” (as that term is used in Article 2(h) of the
Regulations).

5.22 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

5.23 German Money Laundering Act (Geldwäschegesetz). All Credit Extensions to be
made by the Lenders under this Agreement will solely be drawn for the account of
each Borrower.  None of the Borrowers act in connection with this Agreement for
the account, or upon the instigation (Veranlassung) of an economic beneficiary
(wirtschaftlich Berechtigter) within the meaning of § 1 Section 6 of the German
Money Laundering Act (Geldwäschegesetz).

5.24 Pari Passu Ranking. The payment obligations of each Foreign Obligor under
the Loan Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by applicable Law generally.

5.25 Deposit Accounts. Other than the deposit accounts set forth on Schedule II
to the Security Agreement, no Domestic Loan Party maintains any deposit accounts
(as defined in the UCC), securities accounts (as defined in the UCC) or other
similar accounts.

5.26 Government Sanctions.  The Company represents that neither the Company nor
any of its Subsidiaries (collectively, the “Gentherm Company”) or, to the
knowledge of the Gentherm Company, any director, officer, employee, agent,
affiliate or representative of the Company is an individual or entity currently
the subject to any sanctions

81

--------------------------------------------------------------------------------

 

administered or enforced by the United States Government, including without
limitation, OFAC, the Canadian Government, the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (“Sanctions”), nor is the Company located, organized or resident in a
country or territory that is the subject of Sanctions.

5.27 PATRIOT Act.  To the extent applicable, the Company and each Subsidiary is
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and (b)
the Act.

5.28 Anti-Corruption Laws.  To the extent applicable, no part of the proceeds of
any Loan or Letter of Credit will be used by any Loan Party, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), as amended, the Corruption of
Foreign Public Officials Act (Canada) or any similar laws, rules or regulations
issued, administered or enforced by any Governmental Authority having
jurisdiction over any Loan Party.

Article VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent claims for indemnification or expense reimbursement not yet
asserted), or any Letter of Credit shall remain outstanding, the Company shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
and 6.03) cause each other Borrower and each Material Subsidiary that is not a
Borrower to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Company’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Company’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company to the effect that such statements are fairly stated
in all material respects when considered in relation to the consolidated
financial statements of the Company and its Subsidiaries; and

82

--------------------------------------------------------------------------------

 

(c) as soon as available, but in any event not later than the date that is 30
days after the end of each fiscal year of the Company, an annual business plan
and budget of the Company and its Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Company, in form reasonably
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Company and its Subsidiaries on a quarterly basis for (x) the
immediately following fiscal year, in the case of a business plan and budget
delivered before the end of a fiscal year and (y) the fiscal year in which such
business plan and budget is delivered, in the case of a business plan and budget
delivered after the end of a fiscal year (including the fiscal year in which the
Maturity Date occurs).

As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Section 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Borrower by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934 or
with any national securities exchange (or comparable agency in any applicable
non-U.S. jurisdiction), and in any case not otherwise required to be delivered
to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Material
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Material Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Material Subsidiary thereof;

(f) not later than five Business Days after receipt thereof by any Loan Party or
any Material Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any indenture, loan or credit or similar agreement and,
from time to time upon request by the Administrative Agent, such information and
reports regarding such indentures and loan and credit and similar agreements as
the Administrative Agent may reasonably request;

(g) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect; and

83

--------------------------------------------------------------------------------

 

(h) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Material Subsidiary, or compliance with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents to the extent not readily available on any such Intranet or
website. Notwithstanding anything contained herein, in every instance the
Company shall be required to provide paper copies of the Compliance Certificates
required by Section 6.02(a) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive proprietary) with respect
to the Borrowers or their respective securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or Foreign Plan Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party; and

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrowers are required to make a mandatory prepayment pursuant to Section
2.05(b)(i), (ii) occurrence of any sale of capital stock or other Equity
Interests for which the Borrowers are required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii), (iii) incurrence or issuance of any
Indebtedness for which the Borrowers are required to make a

84

--------------------------------------------------------------------------------

 

mandatory prepayment pursuant to Section 2.05(b)(iii), and (iv) receipt of any
Extraordinary Receipt for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.05(b)(iv).

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by it and (b) all lawful claims which, if unpaid,
would by law become a Lien upon it or its properties or assets, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves are being maintained by it.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrowers, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such insurance
(or 10 days’ prior notice in the case of termination or cancellation due to
non-payment).

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving its assets and
business.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than one time during any calendar year, it being
understood that such time shall be at the Company’s expense; provided, further
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice.

85

--------------------------------------------------------------------------------

 

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to refinance
existing Indebtedness (including Indebtedness outstanding under the Existing
Credit Agreements), (b) to pay fees and expenses incurred in connection with the
transactions contemplated hereby, (c) to provide ongoing working capital and (d)
for other general corporate purposes of the Company and its Material
Subsidiaries not in contravention of any Law or of any Loan Document.

6.12 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

6.13 Covenant to Guarantee Obligations and Give Security. Upon (x) the formation
or acquisition of any new direct or indirect Material Subsidiary (other than an
Excluded Subsidiary) by any Loan Party or (y) any Subsidiary (other than an
Excluded Subsidiary) becoming a Material Subsidiary (the date such Subsidiary is
determined to be, or designated as, a Material Subsidiary in accordance with the
definition thereof being the “Material Subsidiary Date”), then the Company
shall, in each case, at the Borrowers’ expense:

(a) within 10 days after such formation, acquisition or Material Subsidiary
Date, as applicable, cause such Material Subsidiary (such Material Subsidiary
being a “New Guarantor”) to duly execute and deliver to the Administrative Agent
(i) a guaranty or guaranty supplement, in form and substance satisfactory to the
Administrative Agent, guaranteeing, (x) in the case of a New Guarantor that is a
Domestic Subsidiary, the Obligations or (y) in the case of a New Guarantor that
is a Foreign Subsidiary, the Foreign Obligations (subject to the limitations as
specified under Section 2.14 with respect to a German Loan Party) and (ii) if
the German Parallel Debt Agreement has been delivered pursuant to Section
6.19(a), a joinder to the German Parallel Debt Agreement;

(b) with respect to each New Guarantor (i) that is a Domestic Subsidiary, within
15 days after such formation, acquisition or Material Subsidiary Date, as
applicable, cause such New Guarantor to duly execute and deliver to the
Administrative Agent Security Agreement Supplements and other security
agreements, pledge agreements and account control agreements, as specified by
and in form and substance satisfactory to the Administrative Agent (including
delivery of all Equity Interests to be pledged and other instruments of the type
specified in Section 4.01), securing payment of all Obligations and constituting
first priority, perfected Liens on all such New Guarantor’s property and assets
or (ii) that is a Foreign Subsidiary, within 15 days after such formation,
acquisition or Material Subsidiary Date, as applicable, cause such New Guarantor
to duly execute and deliver to the Administrative Agent Security Agreement
Supplements, pledge agreements and other security agreements and such other
documents as the Administrative Agent shall reasonably deem appropriate for such
purpose, in each case, as specified by and in form and substance satisfactory to
the Administrative Agent (including delivery of all Equity Interests to be
pledged), securing payment of all Foreign Obligations and constituting first
priority, perfected Liens on all Equity Interests owned by such New Guarantor;
and

(c) within 30 days after such formation, acquisition or Material Subsidiary
Date, as applicable, cause such New Guarantor to take whatever action (including
the filing of UCC financing statements) that may be necessary or advisable in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the property purported to be subject to the
Security Agreement Supplements, pledge agreements, security agreements, account
control agreements and collateral access agreements delivered pursuant to this
Section 6.13, enforceable against all third parties in accordance with their
terms; and

(d) within 60 days after such formation, acquisition or Material Subsidiary
Date, as applicable, deliver to the Administrative Agent, upon the request of
the Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (a), (b) and (c) above, and as to such other
matters as the Administrative Agent may reasonably request.

86

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in any Loan Document, (i) no more than
66% of the voting Equity Interests of any first-tier Subsidiary that is a CFC or
a CFC Holdco shall be pledged as security for the Obligations of the Company or
any of its Domestic Subsidiaries if such pledge results in material adverse tax
consequences for the Company and its Subsidiaries, taken as a whole, (ii) no
Material Subsidiary that is a CFC or a CFC Holdco (or a Material Subsidiary that
is held directly or indirectly by a CFC) shall be required to pledge as security
for the Obligations of the Company or any of its Domestic Subsidiaries any of
its assets if such pledge results in material adverse tax consequences for the
Company and its Subsidiaries, taken as a whole, (iii) no Material Subsidiary
that is a CFC or a CFC Holdco (or a Material Subsidiary that is held directly or
indirectly by a CFC) shall be required to guarantee the Obligations of the
Company or its Domestic Subsidiaries if such guaranty results in material
adverse tax consequences for the Company and its Subsidiaries, taken as a whole
and (iv) the Collateral shall not include (and no actions under clause (b) and
(c) above shall be required with respect thereto) (x) any assets as to which the
Administrative Agent and the Company agree that the costs or other consequences
of obtaining a security interest or perfection thereof are excessive in view of
the benefits to be obtained by the Secured Parties therefrom or (y) that certain
fee owned real property of Westridge Haggerty, LLC located in Northville,
Michigan and constituting the Company’s headquarters.

6.14 Compliance with Environmental Laws. Comply, and take commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties, except where the failure to
do so could not, individually or in the aggregate, reasonable be expected to
have a Material Adverse Effect; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
reasonably necessary to remove and clean up all Hazardous Materials from any of
its properties, to the extent required by and in accordance with the
requirements of all Environmental Laws; provided, however, that it shall not be
required to undertake any such cleanup, removal, remedial or other action to the
extent that (x) its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP or (y) such cleanup, removal,
remedial or other action is not required by the applicable Governmental
Authority after disclosure of the underlying matter to such Governmental
Authority and the failure to undertake such cleanup, removal, remedial or other
action could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

6.15 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and reregister any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Material Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Material Subsidiaries is or is to be a party, and cause each of its Material
Subsidiaries to do so.

6.16 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which it is
a party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Material Subsidiaries
to do so, except, in any case, where the failure to do so, either individually
or in the aggregate, could not be reasonably likely to have a Material Adverse
Effect.

6.17 Lien Searches. Promptly following receipt of the acknowledgment copy of any
financing statements filed with respect to it under the UCC in any jurisdiction
by or on behalf of the Secured Parties, deliver to the Administrative Agent
completed requests for information listing such financing statement and all
other effective financing statements filed in such jurisdiction that name any
Loan Party as debtor, together with copies of such other financing statements.

87

--------------------------------------------------------------------------------

 

6.18 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as it or any
of its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
so, either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

6.19 Post-Closing Obligations.

(a) If the Reorganization is not consummated within ninety (90) days of the
Closing Date, pledge to the Administrative Agent, for the benefit of the Secured
Parties, any Equity Interests in Gentherm Germany directly owned by a Loan Party
(subject to the limitations set forth in the final paragraph of Section 6.13)
pursuant to the German Share Pledge Agreement and (i) cause the German Share
Pledge Agreement to be appropriately executed, delivered and notarized in
Germany, (ii) cause the German Parallel Debt Agreement to be appropriately
executed and delivered, (iii) pay all applicable filing and notarization fees in
connection therewith, (iv) deliver to the Administrative Agent any amendments to
Gentherm Germany’s Organization Documents as are requested by the Administrative
Agent in connection with the German Share Pledge Agreement and (v) deliver to
the Administrative Agent such other documents, agreements or instruments as the
Administrative Agent shall reasonably require in connection therewith,
including, upon the request of the Administrative Agent in its sole discretion,
a signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in this clause (a), and as to
such other matters as the Administrative Agent may reasonably request.

(b) If the Reorganization is consummated within ninety (90) days of the Closing
Date, pledge to the Administrative Agent, for the benefit of the Secured
Parties, any Equity Interests in any Luxembourg Reorganization Subsidiary
directly owned by a Loan Party (subject to the limitations set forth in the
final paragraph of Section 6.13), pay all applicable filing and notarization
fees in connection therewith and deliver to the Administrative Agent such other
documents, agreements or instruments as the Administrative Agent shall
reasonably require in connection therewith, including, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in this clause (b), and as to such other matters as the
Administrative Agent may reasonably request.

Article VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than any
contingent claims for indemnification or expense reimbursement not yet
asserted), or any Letter of Credit shall remain outstanding, the Company shall
not, nor shall it permit any other Borrower or any Material Subsidiary to,
directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

88

--------------------------------------------------------------------------------

 

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e) with respect to the German Loan Parties, customary retention of title
arrangements (including any extended retention of title arrangements
(verlängerter Eigentumsvorbehalt)) arising in the ordinary course of business
and pledges in favor of account banks pursuant to their general terms and
conditions (Allgemeine Geschäftsbedingungen) with respect to bank accounts;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i)such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(k) Liens on assets of Excluded Subsidiaries securing Indebtedness of Excluded
Subsidiaries permitted by Section 7.03(g);

(l) Liens on the Equity Interests of Gentherm Vietnam Co. Ltd. securing
Indebtedness of Gentherm Vietnam Co. Ltd. permitted by Section 7.03(g);

(m) Liens on the real property owned by Westridge Haggerty LLC securing the
Indebtedness permitted by Section 7.03(i); and

(n) so long as the L/C Issuer has not issued a backstop Letter of Credit in
favor of The Bank of Nova Scotia in connection with the Global Letters of
Guarantee and credit card obligations owed to The Bank of Nova Scotia, Liens of
The Bank of Nova Scotia on cash collateral posted by Global, in an amount not to
exceed $2,500,000, to support its obligations to The Bank of Nova Scotia under
the Global Letters of Guarantee and/or under credit card obligations owed to The
Bank of Nova Scotia.

7.02 Investments. Make any Investments, except:

(a) Investments held or made by the Company or such Material Subsidiary in the
form of Cash Equivalents or any other form permitted under and in accordance
with the corporate cash investment policy of the Company as in effect on the
Closing Date or thereafter to the extent of any changes approved by the Required
Lenders in their sole discretion;

89

--------------------------------------------------------------------------------

 

(b) advances to officers, directors and employees of the Company and its
Material Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments in any Person that is a Loan Party prior to giving effect to
such Investment (including any new Subsidiary that becomes a Loan Party
simultaneously with such Investment) and (ii) Investments by any Material
Subsidiary of the Company that is not a Loan Party in any Subsidiary of the
Company that is not a Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees either (i) permitted by Section 7.03 or (ii) of Indebtedness of
any Subsidiary which Indebtedness would be permitted by Section 7.03(e) if
incurred directly by the Borrowers or any Material Subsidiary of the Borrowers;

(f) Permitted Acquisitions;

(g) Investments existing as of the Closing Date and set forth in Schedule 7.02;

(h) Investments made in Subsidiaries of the Company that are organized in
Vietnam, in an aggregate amount not to exceed $15,000,000 at any one time
outstanding;

(i) Investments made after the Closing Date in Subsidiaries of the Company that
are organized in the Ukraine, in an aggregate amount not to exceed $7,000,000 at
any one time outstanding;

(j) other Investments made after the Closing Date not exceeding $10,000,000 in
the aggregate at any one time outstanding anytime thereafter; provided, that, no
such Investments shall be made in Subsidiaries of the Company that are organized
in Vietnam or the Ukraine; and

(k) the Global Acquisition.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(c) Guarantees of the Company or any Loan Party in respect of (i) Indebtedness
otherwise permitted hereunder of the Company or any other Loan Party and (ii)
Indebtedness of Excluded Subsidiaries permitted by Section 7.03(g);

90

--------------------------------------------------------------------------------

 

(d) obligations (contingent or otherwise) of the Company or any Material
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;

(e) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(j); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$3,000,000;

(f) intercompany Indebtedness among the Loan Parties and their respective
Subsidiaries to the extent permitted under Section 7.02(c);

(g) Indebtedness of the Company and its Material Subsidiaries in an aggregate
principal amount not to exceed $15,000,000 at any time outstanding;

(i) Indebtedness of Westridge Haggerty, LLC secured only by that certain fee
owned real property of Westridge Haggerty, LLC located in Northville, Michigan
and constituting the headquarters of the Company, in an aggregate amount not to
exceed $6,000,000 at any one time outstanding; and

(j) the Global Letters of Guarantee.

7.04 Fundamental Changes. Merge, dissolve, liquidate, amalgamate or consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:

(a) any Material Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any Borrower (other
than the Company) or any Guarantor, provided that (x) when any Material
Subsidiary that is not a Loan Party is merging with a Subsidiary that is a
Guarantor, such Guarantor shall be the continuing or surviving Person, (y) when
any Material Subsidiary that is not a Borrower is merging with a Borrower, such
Borrower shall be the continuing or surviving Person and (z) when any Material
Subsidiary that is not a Domestic Loan Party is merging with a Domestic Loan
Party, such Domestic Loan Party shall be the continuing or surviving Person;

(b) any Material Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to any
Material Subsidiary; provided, that if the transferor in such a transaction is a
Loan Party, then the transferee must be a Loan Party; provided, further, that,
if the transferor in such a transaction is a Domestic Loan Party, then the
transferee must be a Domestic Loan Party; and

(c) any such transactions contemplated by the Reorganization as set forth on
Schedule 1.01(a).

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

91

--------------------------------------------------------------------------------

 

(d) Dispositions of property by any Material Subsidiary to the Company or to a
Material Subsidiary; provided, that, if the transferor of such property is a
Loan Party, the transferee thereof must be a Loan Party; provided, further,
that, if the transferor of such property is a Domestic Loan Party, then the
transferee must be a Domestic Loan Party;

(e) Dispositions permitted by Section 7.04;

(f) (i) non-exclusive licenses of IP Rights (A) to any Loan Party or any
Subsidiary of any Loan Party or (B) in the ordinary course of business and
substantially consistent with past practice and (ii) licenses of IP Rights on an
exclusive basis so long as such exclusive licensing is limited to geographic
areas, particular fields of use, customized products for customers or limited
time periods, and so long as after giving effect to such license, the Loan
Parties retain sufficient rights to use the subject intellectual property as to
enable them to continue to conduct their business in the ordinary course; and

(g) Dispositions by the Company and its Material Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition and
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) in any fiscal year shall not exceed $2,000,000; provided, however,
that any Disposition pursuant to clauses (a) through (g) shall be for fair
market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that:

(a) each Material Subsidiary may make Restricted Payments to the Company and any
other Subsidiary that owns an Equity Interest in such Material Subsidiary, in
each case, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b) the Company and each Material Subsidiary may make Restricted Payments
payable solely in the form of common stock or other common Equity Interests of
such Person;

(c) the Company and each Material Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(d) the Company may issue and sell its common Equity Interests; provided, that,
the Net Cash Proceeds of any such issuance or sale shall be used for general
corporate purposes; and

(e) the Company may make other Restricted Payments in an aggregate amount not to
exceed $5,000,000 during the term of this Agreement; provided, that, immediately
before and immediately after giving Pro Forma Effect to any such Restricted
Payment, no Default shall have occurred and be continuing.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Material Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any of its Affiliates, whether or not in the ordinary course of business, other
than (a) intercompany loans among Loan Parties and their respective Subsidiaries
permitted under Section 7.02(c) or 7.03(f), (b) the Reorganization or (c)
otherwise on fair and reasonable terms substantially as favorable to it as would
be obtainable by it at the time in a comparable arm’s length transaction with a
Person other than one of its Affiliates.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Material Subsidiary to make Restricted Payments to the Company or any
Guarantor or to otherwise transfer property to the Company or any Guarantor,
(ii) of the Company or any Material Subsidiary to act as a Loan Party pursuant
to the Loan Documents or (iii) of the Company or any Material Subsidiary to

92

--------------------------------------------------------------------------------

 

create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
(x) incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, (y) consisting of
customary restrictions on or under leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
only relate to the assets subject thereto or (z) constituting customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 1.25:1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than (i) 2.75:1.0,
for any fiscal quarter ending during the period from the Closing Date to and
including December 31, 2015 and (ii) 2.50:1.0, for any fiscal quarter ending
thereafter; provided, that, following the consummation of a Material
Acquisition, the ratio described in clause (i) above shall increase to 3.25:1.0
and the ratio described in clause (ii) above shall increase to 3.00:1.0 (the
“Leverage Increase”), in each case, for four consecutive fiscal quarters
commencing with the fiscal quarter in which such Material Acquisition occurred;
provided, further, that, for at least one full fiscal quarter immediately
following each Leverage Increase, the Consolidated Leverage Ratio as of the end
of such fiscal quarter shall be not greater than the applicable level set forth
in clause (i) or (ii) above (without, for the avoidance of doubt, giving effect
to the ratio increase contemplated by the first proviso of this Section 7.11(b))
before another Leverage Increase may occur.

7.12 Amendments of Organization Documents, etc..

(a) Amend, modify or change any of its Organization Documents in a manner
adverse to the Lenders.

(b) Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, jurisdiction of formation or form of organization.

(c) Notwithstanding any other provisions of this Agreement to the contrary, (i)
permit any Loan Party or any Subsidiary to issue or have outstanding any shares
of preferred Equity Interests or (ii) create, incur, assume or suffer to exist
any Lien on any Equity Interests of any Subsidiary of any Loan Party, except for
Liens permitted by Section 7.01.

7.13 Accounting Changes. Make any change in (a) its accounting policies or
reporting practices, except as required by GAAP, or (b) its fiscal year.

7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement and (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.03 and refinancings and refundings of such
Indebtedness in compliance with Section 7.03(b).

7.15 Amendment, Etc. of Indebtedness.  Amend, modify or change in any manner any
term or condition of any Indebtedness set forth in Schedule 7.03, except for any
refinancing, refunding, renewal or extension thereof permitted by Section
7.03(b).

93

--------------------------------------------------------------------------------

 

7.16 Designation of Senior Debt. Designate any Indebtedness (other than the
Obligations) of the Company or any of its Material Subsidiaries as “Designated
Senior Debt” (or any similar term) under, and as defined in, any agreement,
instrument or document governing any Indebtedness permitted under Section 7.03.

7.17 Sanctions. Directly or indirectly, use the proceeds of any Loan or any
Letter of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities or business with any individual or entity, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or in
any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

7.18 Bank Accounts. With respect to each Domestic Loan Party only, open, or
cause to be opened, any deposit account (as defined in the UCC), securities
account (as defined in the UCC) or other similar account unless the
Administrative Agent is given thirty (30) days prior written notice and the
Administrative Agent is granted a first-priority, perfected Lien in such account
for the benefit of the Lenders in accordance with the Security Agreement.

7.19 Canadian Defined Benefit Pension Plan. Create, incur, assume or suffer to
exist any liability or contingent liability in respect of a Canadian Defined
Benefit Pension Plan.

Article VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) pay within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.13, 6.17 or 6.19 or Article VII, or any Guarantor fails to perform or
observe any term, covenant or agreement contained in Article IV of the
applicable Guaranty to the extent such failure would constitute an Event of
Default under this clause (b); or

(c) Other Defaults.   Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a) or (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) a Loan Party becoming aware of
such failure or (ii) the date notice thereof shall have been given to the
Company by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any of its Material Subsidiaries (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or

94

--------------------------------------------------------------------------------

 

an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which any
Borrower or any Material Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Borrower or any Material Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
such Borrower or such Material Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law (including in relation to a German Loan Party, its board of directors
being required by applicable Law to file for insolvency), or makes an assignment
for the benefit of creditors; or makes a proposal to its creditors or files
notice of its intention to do so, institutes any other proceeding under
applicable Law seeking to adjudicate it a bankrupt or an insolvent, or seeking
liquidation, dissolution, winding-up, reorganization, compromise, arrangement,
adjustment, protection, moratorium, relief, stay of proceedings of creditors,
composition of it or its debts or any other similar relief; or applies for or
consents to the appointment of any receiver, receiver-manager, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer for it or
for all or any material part of its property; or any receiver, receiver-manager,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due (including, in relation to a German Loan
Party, becoming over-indebted (überschuldet) or being unable to pay its debts as
they fall due (zahlungsunfähig) within the meaning of section 19 and 17 of the
German Insolvency Code, respectively), or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding $1,000,000
over any amount covered by independent third-party insurance as to which the
insurer is rated as least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage, or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA; Foreign Government Scheme or Arrangement. (i) An ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrowers under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, (ii) any Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount, or (iii) a Foreign Plan Event occurs, or any Borrower or any
Loan Party fails to pay amounts due or fails to take any other action, with
respect to any Foreign Plan resulting in (or that could reasonably be expected
to result in) liabilities in an aggregate amount in excess of the Threshold
Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has

95

--------------------------------------------------------------------------------

 

any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.13 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or

(m) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Indebtedness that is subordinated or otherwise junior to the
obligations of the Loan Parties under the Loan Documents (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any such holder of
Indebtedness; or (ii) any Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States or any other Debtor Relief Law, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and

96

--------------------------------------------------------------------------------

 

disbursements of counsel to the respective Lenders and the L/C Issuer) arising
under the Loan Documents and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Agreement, ratably among the Lenders, the
Swap Banks and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Secured Swap Agreement, (c) payments of amounts due under any Secured Treasury
Management Agreement and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, Swap Banks, Treasury Management Banks and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations (other than any
contingent claims for indemnification or expense reimbursement not yet asserted)
have been indefeasibly paid in full, to the Company (on behalf of the Borrowers)
or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Loan Party shall not be
paid with amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be.  Each Treasury Management Bank or Swap
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto.

Article IX.
ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither any Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.  

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Swap Bank and a potential Treasury Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto, and in relation to any Collateral subject to,
or any Lien created pursuant to, the

97

--------------------------------------------------------------------------------

 

Collateral Documents governed by German law, subject to the terms and provisions
of Section 9.12. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Each of the Lenders (including in its capacity as a Swap Bank and a Treasury
Management Bank, to the extent applicable) and the L/C Issuer hereby exempt the
Administrative Agent, in any of its capacities hereunder or under the

98

--------------------------------------------------------------------------------

 

other Loan Documents, any sub-agent appointed under Section 9.05 hereof, and any
Related Parties of the Administrative Agent or any such sub-agent from the
restrictions (to the extent such restrictions would otherwise apply) on
self-dealing and multi-representation pursuant to any applicable laws,
including, without limitation, pursuant to section 181 of the German Civil Code
(Bürgerliches Gesetzbuch), in each case, to the extent permitted by its
organizational documents and by applicable law.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent may delegate any release from the restrictions specified in, and granted
pursuant to, Section 9.01 to any such sub-agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States and which successor agent shall be consented to by the Company
at all times other than during the existence of an Event of Default under
Section 8.01(a), (f) or (g) (which consent of the Company shall not be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and the rights and obligations of the retiring Administrative Agent
are assigned and assumed by the successor Administrative Agent) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder and
the execution of the corresponding assignment and assumption, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent,

99

--------------------------------------------------------------------------------

 

its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder and the execution of a corresponding assignment and assumption, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Person acting as “syndication agent”, “documentation agent”, “bookrunner”,
Arranger or other title as necessary listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

100

--------------------------------------------------------------------------------

 

9.10 Collateral and Guaranty Matters. Each Lender (including in its capacities
as a potential Treasury Management Bank and a potential Swap Bank) and the L/C
Issuer irrevocably authorize, and grant power of attorney (Vollmacht) to, the
Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the aggregate Revolving
Credit Commitments and payment in full of all Obligations (other than contingent
indemnification obligations not yet due) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made; provided that Cash Collateralization of 102% of the undrawn
amount of any Letter of Credit shall constitute a satisfactory arrangement),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and

(c) to release any Guarantor from its obligations under any Guaranty if such
Person ceases to be a Guarantor as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under any Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under any Guaranty, in
each case, in accordance with the terms of the Loan Documents and this Section
9.10.  Each Loan Party hereby irrevocably consents to any release or
subordination of Collateral and any release of any Guarantor from its
obligations under any Guaranty, in each case, in accordance with the terms of
the Loan Documents and this Section 9.10.

9.11 Secured Treasury Management Agreements and Secured Swap Agreements.

No Treasury Management Bank or Swap Bank that obtains the benefit of Section
8.03, any Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Treasury Management Bank or Swap Bank, as the case may be.  The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements and Secured Swap Agreements in the case of the
Maturity Date.

101

--------------------------------------------------------------------------------

 

9.12 Provisions Relating to German Collateral.

(a) The Administrative Agent shall:

(i) hold and administer any Liens on the Collateral governed by German law which
is security assigned (Sicherungseigentum/Sicherungsabtretung) or otherwise
transferred under a non-accessory security right (nicht-akzessorische
Sicherheit) to it as trustee for the benefit of the Lenders (including in their
respective capacities as a Swap Bank or a Treasury Management Bank, as
applicable) and the L/C Issuer; and

(ii) administer any Liens on the Collateral governed by German law which is
pledged (Verpfändung) or otherwise transferred to it and any Lender (including
in its capacity as a Swap Bank or a Treasury Management Bank, as applicable)
and/or the L/C Issuer under an accessory security right (akzessorische
Sicherheit) as agent;

(b) Each Lender (including in its capacity as a Swap Bank or a Treasury
Management Bank, as applicable) and the L/C Issuer hereby authorize the
Administrative Agent and grant power of attorney (Vollmacht) to the
Administrative Agent:

(i) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Administrative Agent under the
Collateral Documents governed by German law, together with such powers and
discretions as are reasonably incidental thereto;

(ii) to take such action on its behalf as may from time to time be authorized
under or in accordance with the Collateral Documents governed by German law; and

(iii) to accept as its representative (Stellvertreter) any pledge or other
creation of any accessory security right granted in favor of each such Lender
(in its capacity as a Lender, a Swap Bank or a Treasury Management Bank, as
applicable) and/or L/C Issuer in connection with the Obligations secured under
German law and to agree to and execute on its behalf as its representative
(Stellvertreter) any amendments and/or alterations to any Collateral Document
governed by German law which creates a pledge or any other accessory security
right (akzessorische Sicherheit), including the release or confirmation of
release of such security.

(c) Each Lender (including in its capacity as a Swap Bank or a Treasury
Management Bank, as applicable) and/or L/C Issuer (other than the Administrative
Agent) hereby ratifies and approves all acts and declarations previously taken
by the Administrative Agent on such Lender’s and/or L/C Issuer’s behalf
(including for the avoidance of doubt the declarations made by the
Administrative Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any such Lender and/or L/C Issuer as future
pledgee or otherwise).

(d) Each of the Lenders (including in their respective capacities as a Swap Bank
or a Treasury Management Bank, as applicable) and/or L/C Issuer (other than the
Administrative Agent) hereby authorizes the Administrative Agent, in any of its
capacities hereunder or under the other Loan Documents, to (sub-)delegate any
powers granted to it under this Section 9.12 to any representative it may elect
in its discretion and to grant powers of attorney to any such representative,
including the exemption from self-dealing and representing several persons (in
particular from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (in each case, to the extent permitted by its
organizational documents and by applicable law)).  

(e) Any Liens on the Collateral governed by German law shall be enforced by the
Administrative Agent for its own account and for the account of the Lenders
(including in their respective capacities as a Swap Bank or a Treasury
Management Bank, as applicable) and the L/C Issuer. To the extent that any
Collateral subject to any German law governed Collateral Document is not held by
the Administrative Agent but by a Lender or L/C Issuer, then such Collateral
shall be enforced through the Administrative Agent on behalf of such Lender or
L/C Issuer in accordance with the terms of this Agreement and the applicable
Collateral Document as if that Collateral had been held by the Administrative
Agent.

102

--------------------------------------------------------------------------------

 

Article X.
BORROWER GUARANTY

10.01 The Borrower Guaranty.

(a) (i) Each of the U.S. Borrowers hereby jointly and severally with the other
U.S. Borrowers guarantees to each Lender, each Swap Bank, each Treasury
Management Bank, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of all U.S. Borrower
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) strictly in accordance with the terms thereof.  The U.S. Borrowers
hereby further agree that if any of the U.S. Borrower Guaranteed Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise), the U.S. Borrowers will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the U.S. Borrower Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal.

(ii) Each of the Foreign Borrowers hereby jointly and severally with the other
Foreign Borrowers guarantees to each Lender, each Swap Bank, each Treasury
Management Bank, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of all Foreign Obligations
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise) strictly in
accordance with the terms thereof.  The Foreign Borrowers hereby further agree
that if any of the Foreign Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Foreign Borrowers will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Foreign Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal.

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Secured Swap Agreements or Secured Treasury
Management Agreements, (i) the obligations of each Borrower (other than the
Company) under this Agreement and the other Loan Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state, provincial or territorial law and (ii) the
Obligations of a Subsidiary that are guaranteed under this Article X shall
exclude any Excluded Swap Obligations with respect to such Subsidiary.

10.02 Obligations Unconditional.

(a) (i) The obligations of the U.S. Borrowers under Section 10.01(a)(i) are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, Secured Swap Agreements or Secured Treasury Management Agreements, or
any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the U.S. Borrower Guaranteed Obligations, and, to the fullest extent permitted
by applicable law, irrespective of any law or regulation or other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section
10.02(a)(i) that the obligations of the U.S. Borrowers hereunder shall be
absolute and unconditional under any and all circumstances.  Each U.S. Borrower
agrees that such U.S. Borrower shall have no right of subrogation, indemnity,
reimbursement or contribution against any other Loan Party for amounts paid
under this Article X until such time as the U.S. Borrower Guaranteed Obligations
(other than contingent indemnification obligations not yet due) have been paid
in full and the Commitments have expired or terminated.  

(ii) The obligations of the Foreign Borrowers under Section 10.01(a)(ii) are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, Secured Swap Agreements or Secured Treasury Management Agreements, or
any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Foreign Obligations, and, to the fullest extent permitted by applicable law,
irrespective of

103

--------------------------------------------------------------------------------

 

any law or regulation or other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.02(a)(ii) that the obligations of the
Foreign Borrowers hereunder shall be absolute and unconditional under any and
all circumstances.  Each Foreign Borrower agrees that such Foreign Borrower
shall have no right of subrogation, indemnity, reimbursement or contribution
against any other Loan Party for amounts paid under this Article X until such
time as the Foreign Obligations (other than contingent indemnification
obligations not yet due) have been paid in full and the Commitments have expired
or terminated.

(b) Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Borrower hereunder,
which shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to any Borrower, the time
for any performance of or compliance with any of the U.S. Borrower Guaranteed
Obligations or Foreign Obligations, as applicable, shall be extended, or such
performance or compliance shall be waived;

(ii)  any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Agreement, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;

(iii) the maturity of any of the U.S. Borrower Guaranteed Obligations or Foreign
Obligations, as applicable, shall be accelerated, or any of the U.S. Borrower
Guaranteed Obligations or Foreign Obligations, as applicable, shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents, any Secured Swap Agreement or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be waived or any other guarantee of any of the U.S. Borrower
Guaranteed Obligations or Foreign Obligations, as applicable, or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the U.S. Borrower Guaranteed Obligations or
Foreign Obligations, as applicable, shall fail to attach or be perfected; or

(v) any of the U.S. Borrower Guaranteed Obligations or Foreign Obligations, as
applicable, shall be determined to be void or voidable (including, without
limitation, for the benefit of any creditor of any U.S. Borrower or Foreign
Borrower, as applicable) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any U.S. Borrower or Foreign
Borrower, as applicable).

With respect to its obligations hereunder, each Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent or any Lender exhaust any
right, power or remedy or proceed against any Person under any of the Loan
Documents, any Secured Swap Agreement or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the U.S. Borrower Guaranteed Obligations or Foreign
Obligations, as applicable.

10.03 Reinstatement.

The obligations of the U.S. Borrowers or the Foreign Borrowers, as applicable,
under this Article X shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of any Person in respect of the U.S.
Borrower Guaranteed Obligations or the Foreign Obligations, as applicable, is
rescinded or must be otherwise restored by any holder of any of the U.S.
Borrower Guaranteed Obligations or the Foreign Obligations, as applicable,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, and each U.S. Borrower or each Foreign Borrower, as applicable,
agrees that it will indemnify the Administrative Agent and each other holder of
the U.S.

104

--------------------------------------------------------------------------------

 

Borrower Guaranteed Obligations or the Foreign Obligations, as applicable, on
demand for all reasonable costs and expenses (including, without limitation, the
fees, charges and disbursements of counsel) incurred by the Administrative Agent
or such other holder of the U.S. Borrower Guaranteed Obligations or the Foreign
Obligations, as applicable, in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

10.04 Certain Additional Waivers.

Each U.S. Borrower agrees that such U.S. Borrower shall have no right of
recourse to security for the U.S. Borrower Guaranteed Obligations, except
through the exercise of rights of subrogation pursuant to Section 10.02(a)(i)
and through the exercise of rights of contribution pursuant to Section
10.06(a).  Each Foreign Borrower agrees that such Foreign Borrower shall have no
right of recourse to security for the Foreign Obligations, except through the
exercise of rights of subrogation pursuant to Section 10.02(a)(ii) and through
the exercise of rights of contribution pursuant to Section 10.06(b).

10.05 Remedies.

(a) The U.S. Borrowers agree that, to the fullest extent permitted by law, as
between the U.S. Borrowers, on the one hand, and the Administrative Agent and
the Secured Parties, on the other hand, the U.S. Borrower Guaranteed Obligations
may be declared to be forthwith due and payable as provided in Section 8.02 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 8.02) for purposes of Section 10.01(a)(i)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the U.S. Borrower Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the U.S. Borrower Guaranteed Obligations being
deemed to have become automatically due and payable), the U.S. Borrower
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the U.S. Borrowers for purposes of Section
10.01(a)(i).  The U.S. Borrowers acknowledge and agree that their obligations
hereunder are secured in accordance with the terms of the Collateral Documents
and that the Lenders may exercise their remedies thereunder in accordance with
the terms thereof.

(b) The Foreign Borrowers agree that, to the fullest extent permitted by law, as
between the Foreign Borrowers, on the one hand, and the Administrative Agent and
the Secured Parties, on the other hand, the Foreign Obligations may be declared
to be forthwith due and payable as provided in Section 8.02 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Section 8.02) for purposes of Section 10.01(a)(ii) notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Foreign Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or the Foreign
Obligations being deemed to have become automatically due and payable), the
Foreign Borrower Obligations (whether or not due and payable by any other
Person) shall forthwith become due and payable by the Foreign Borrowers for
purposes of Section 10.01(a)(ii).  The Foreign Borrowers acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

10.06 Rights of Contribution.

(a) The U.S. Borrowers agree among themselves that, in connection with payments
made hereunder, each U.S. Borrower shall have contribution rights against the
other U.S. Borrowers as permitted under applicable law.  Such contribution
rights shall be subordinate and subject in right of payment to the obligations
of the U.S. Borrowers under the Loan Documents and no U.S. Borrower shall
exercise such rights of contribution until all U.S. Borrower Guaranteed
Obligations (other than contingent indemnification obligations not yet due) have
been paid in full and the Commitments have terminated.

(b) The Foreign Borrowers agree among themselves that, in connection with
payments made hereunder, each Foreign Borrower shall have contribution rights
against the other Foreign Borrowers as permitted under applicable law.  Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of the Foreign Borrowers under the Loan Documents and no Foreign
Borrower shall exercise such rights of contribution until all Foreign

105

--------------------------------------------------------------------------------

 

Obligations (other than contingent indemnification obligations not yet due) have
been paid in full and the Commitments have terminated.

10.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article X by the U.S. Borrowers is a guaranty of payment
and not of collection, is a continuing guarantee, and shall apply to all U.S.
Borrower Guaranteed Obligations whenever arising.  The guarantee in this Article
X by the Foreign Borrowers is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to all Foreign Obligations whenever
arising.

10.08 Keepwell.

Each U.S. Borrower that is a Qualified ECP Guarantor at the time any Guaranty by
any Loan Party that is not then an “eligible contract participant” under the
Commodity Exchange Act (a “Specified Loan Party”) or the grant of a security
interest under the Loan Documents by any such Specified Loan Party, in either
case, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable
Debtor Relief Laws, and not for any greater amount). The obligations and
undertakings of each U.S. Borrower under this Section shall remain in full force
and effect until such time as the Obligations have been paid in full and the
Commitments have expired or terminated. Each U.S. Borrower intends this Section
to constitute, and this Section shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

Article XI.
MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the applicable Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for (i)
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the third proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

106

--------------------------------------------------------------------------------

 

(d) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Company Term Facility, the
Required Company Term Lenders, (ii) if such Facility is the Gentherm Germany
Term Facility, the Required Gentherm Germany Term Lenders, (iii) if such
Facility is an Add-On Company Term Facility, the Required Add-On Company Term
Lenders with respect to such Add-On Company Term Facility and (iv) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders;

(e) amend the definition of “Alternative Currency” or Section 1.09 or add any
new Borrower that is a Foreign Subsidiary without the written consent of each
Lender;

(f) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required Company Term Lenders,”, “Required Gentherm Germany Term
Lenders” or “Required Add-On Company Term Lenders” without the written consent
of each Lender under the applicable Facility;

(g) release all or substantially all of the Collateral without the written
consent of each Lender;

(h) release any Borrower or all or substantially all of the Guarantors or the
value of the Guaranty without the written consent of each Lender, except to the
extent the release of any Guarantor is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);
or

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Company Term Facility, the Required Company Term
Lenders, (ii) if such Facility is the Gentherm Germany Term Facility, the
Required Gentherm Germany Term Lenders, (iii) if such Facility is the Revolving
Credit Facility, the Required Revolving Lenders and (iv) if such Facility is an
Add-On Company Term Facility, the Required Add-On Company Term Lenders with
respect to such Add-On Company Term Facility;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (v) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; (vi) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein; and (vii) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

107

--------------------------------------------------------------------------------

 

If any Lender is a Non-Consenting Lender, the Company may replace such
Non-Consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

Notwithstanding any provision herein to the contrary, (x) this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers and the relevant Lenders providing such additional
credit facilities (i) to add one or more additional revolving credit or term
loan facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder, (y) in order to implement any additional Commitments in accordance
with Section 2.02(f), this Agreement may be amended for such purpose (but solely
to the extent necessary to implement such additional Commitments in accordance
with Section 2.02(f)) by the Borrowers, the Administrative Agent and the
relevant Lenders providing such additional Commitments and (z) as to any
amendment, amendment and restatement or other modifications otherwise approved
in accordance with this Section, it shall not be necessary to obtain the consent
or approval of any Lender that, upon giving effect to such amendment, amendment
and restatement or other modification, would have no Commitment or outstanding
Loans so long as such Lender receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, amendment and restatement or
other modification becomes effective.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications; and

108

--------------------------------------------------------------------------------

 

provided further that notices of any Default or Event of Default shall not be
effective if delivered by electronic communication, unless the same shall have
been also delivered by facsimile or otherwise in accordance with clause (a)
above.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person

109

--------------------------------------------------------------------------------

 

on each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided and under
each other Loan Document are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the L/C Issuer (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, any Lender or the L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan

110

--------------------------------------------------------------------------------

 

Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower or any Material
Subsidiary, or any Environmental Liability related in any way to any Borrower or
any of its Material Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any of such Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  This Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from a non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Section 11.04(a) or (b) to be
paid by them to the Administrative Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such subagent), the L/C Issuer
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this clause (c) are subject to the provisions of Section
2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the aggregate Revolving Credit
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of a
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the

111

--------------------------------------------------------------------------------

 

obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and the L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations under any Loan Document without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of clause (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in clause (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this clause (b), participations in L/C Obligations and in Swing Line
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Credit Facility, or $1,000.000, in the case of any assignment in
respect of the Company Term Facility, the Gentherm Germany Term Facility or any
Add-On Company Term Facility unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

112

--------------------------------------------------------------------------------

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5)  Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund or (2) any Term Loan to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent

113

--------------------------------------------------------------------------------

 

of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or any Borrower or any
of such Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender that sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at any Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register

114

--------------------------------------------------------------------------------

 

(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to clause (b) above, Bank of America may, (i) upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that (A) any such appointment shall be
subject to acceptance thereof by the Lender so appointed and (B) no failure by
the Company to appoint any such successor shall affect the resignation of Bank
of America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that the disclosing party
shall use commercially reasonable efforts to notify the Company prior to the
disclosure thereof unless prohibited by applicable Law, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent,

115

--------------------------------------------------------------------------------

 

any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (including, without limitation, the Criminal Code
(Canada)) (the “Maximum Rate”). If the Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company (on behalf of the Borrowers). In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

116

--------------------------------------------------------------------------------

 

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

11.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06(b), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its rights to payments pursuant to Sections
3.01 and 3.04 immediately prior to such assignment) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

117

--------------------------------------------------------------------------------

 

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT RELATED THERETO, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO AGREES THAT THE PROCESS BY WHICH ANY
SUIT, ACTION OR PROCEEDING IS BEGUN MAY BE SERVED ON IT BY BEING DELIVERED IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING IN NEW YORK TO THE PROCESS AGENT
FOR SUCH PARTY. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS,
INCLUDING SERVICE ON ANY PROCESS AGENT, IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN ELECTRONIC NOTICES) IN SECTION 11.02. EACH PARTY HERETO FURTHER
IRREVOCABLY AGREES THAT THE PROCESS BY WHICH ANY SUIT, ACTION OR PROCEEDING IS
BEGUN MAY BE SERVED ON IT BY BEING DELIVERED IN CONNECTION WITH ANY SUIT, ACTION
OR PROCEEDING IN NEW YORK TO THE PROCESS AGENT FOR SUCH PARTY. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

118

--------------------------------------------------------------------------------

 

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger, are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent and the Arranger, on the other
hand, (B) such Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by Law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the

119

--------------------------------------------------------------------------------

 

Judgment Currency. If the amount of the Agreement Currency so purchased is less
than the sum originally due to the Administrative Agent or any Lender from a
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

11.20 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

120

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

GENTHERM INCORPORATED

 

By: /s/ Barry G. Steele

Name: Barry G. Steele

Title: Chief Financial Officer

 

GENTHERM (TEXAS), INC.

 

By: /s/ Barry G. Steele

Name:  Barry G. Steele

Title: Chief Financial Officer

 

GENTHERM GMBH

 

By: /s/ Barry G. Steele

Name: Barry G. Steele

Title: Managing Director

 

GLOBAL THERMOELECTRIC INC.

 

By: /s/ Barry G. Steele

Name: Barry G. Steele

Title: Director

 

GENTHERM CANADA LTD.

 

By: /s/ Vincent Sebastiano

Name: Vincent Sebastiano

Title: Secretary

 

 

 

 



--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

By: /s/ Laura Call

Name: Laura Call

Title: Assistant Vice President




 



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

 

By: /s/ Gregory J. Bosio

Name: Gregory J. Bosio

Title: Vice President




 



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

By: /s/ Joseph Bomberski

Name: Joseph Bomberski

Title: Vice President




 



--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

 

By: /s/ Gregory R. Duval

Name: Gregory R. Duval

Title: Vice President




 



--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

 

By: /s/ Nicole Swigert

Name: Nicole Swigert

Title: Vice President




 



--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK,

as a Lender

 

By: /s/ Steven J. McCormack

Name: Steven J. McCormack

Title: Senior Vice President




 



--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

By: /s/ Brandon Welling

Brandon Welling

Vice President

 

 

 



--------------------------------------------------------------------------------

 

Schedule 1.01(a)

to Credit Agreement

Reorganization

Gentherm Incorporated (the “Company”) is planning to reorganize its foreign
legal structure in order to increase tax efficiency and facilitate possible
future expansion.  This reorganization will insert two Luxembourg holding
companies between the Company and Gentherm GmbH.  Because of Luxembourg’s
participation exemption rules and membership in the European Union, it is
anticipated that this structure will allow for the efficient movement of cash
from the Company’s foreign subsidiaries to both the Company and its
subsidiaries.  The following charts illustrate the Company’s legal entity
ownership structure both currently and after insertion of the Luxembourg holding
companies (some legal entities and ownership information has been omitted for
simplicity):

[g20140807194651560436.jpg]

 

 

--------------------------------------------------------------------------------

 

[g20140807194651779437.jpg]

 

The above changes are summarized as follows:  (i) the Company contributes
Gentherm GmbH and a loan receivable from Gentherm GmbH to the newly-formed
Luxembourg holding companies; (ii) Gentherm GmbH distributes its 99.99% interest
in Gentherm Holding (Malta) Limited to the Luxembourg holding companies; and
(iii) Gentherm GmbH elects to be classified as a disregarded entity for U.S. tax
purposes.  As illustrated above, the Company’s overall interests in its foreign
subsidiaries do not change as a result of the reorganization.




 

--------------------------------------------------------------------------------

 

Schedule 1.01(b)

to Credit Agreement

Existing Letters of Credit

 

L/C Number

Date of Issuance

Undrawn Amount

Beneficiary

Date of Expiry

T00000068103649

May 16, 2014

80,330.80

Thai Nippon Steel

May 16, 2015

T00000068102866

March 31, 2014

$1,674,222.21

Bank of Nova Scotia

September 30, 2014

T00000068105129

July 17, 2014

$10,100.00

Prime Bank, Foreign

February 28, 2015

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.01

to Credit Agreement

Commitments and Applicable Percentages

 

 

Lender

 

Revolving Credit Commitment

Applicable Percentage of Revolving Credit Commitment

Company Term Commitment

Applicable Percentage of Company Term Commitment

Gentherm Germany Term Commitment

Applicable Percentage of Gentherm Germany Term Commitment

Bank of America, N.A.

$22,325,000.00

22.325000000%

$11,162,500.00

22.325000000%

€4,475,000.00

22.375000000%

JPMorgan Chase
Bank, N.A.

$18,350,000.00

18.350000000%

$9,175,000.00

18.350000000%

€3,675,000.00

18.375000000%

HSBC Bank USA, National Association

$16,950,000.00

16.950000000%

$8,475,000.00

16.950000000%

€3,390,000.00

16.950000000%

Comerica Bank

$14,125,000.00

14.125000000%

$7,062,500.00

14.125000000%

€2,820,000.00

14.100000000%

The Huntington National Bank

$14,125,000.00

14.125000000%

$7,062,500.00

14.125000000%

€2,820,000.00

14.100000000%

KeyBank National Association

$14,125,000.00

14.125000000%

$7,062,500.00

14.125000000%

€2,820,000.00

14.100000000%

TOTAL

$100,000,000.00

100.000000000%

$50,000,000.00

100.000000000%

€20,000,000.00

100.000000000%

 

 

 

--------------------------------------------------------------------------------

 

Schedule 5.13

to Credit Agreement

Subsidiaries; Other Equity Investments

Part (a)

 

Entity

Ownership

Gentherm International Holdings (Hong Kong) Limited (“HK”)

100% by Gentherm Incorporated

(the “Company”)

Gentherm Japan Inc.

100% by the Company

Gentherm GmbH (“Germany”)

100% by the Company

Westridge Haggerty LLC

100% by the Company

Global Thermoelectric Inc. (“GTE”)

100% by the Company

Gentherm Electronics (Shenzhen) Ltd.

100% by HK

Gentherm Vietnam Co. Ltd.

100% by HK

W.E.T. Special Products GmbH

100% by Germany

Motion Holdings LLC

100% by Germany

Gentherm Canada Ltd. (“Canada”)

100% by Germany

W.E.T. Automotive Systems (China) Limited

100% by Germany

Gentherm Hungary Kft. (“Hungary”)

100% by Germany

W.E.T. Automotiv Ukraine TOV

100% by Germany

Gentherm Holding (Malta) Limited (“Malta Holding”)

99.99% by Germany

 

0.01% by Hungary

Gentherm Automotive Systems (Malta) Limited

99.99% by Malta Holding

 

0.01% by Hungary

Gentherm Korea Inc.

100% by Malta Holding

Gentherm Automotive Technologies (Shanghai) Co. Ltd.

100% by Malta Holding

Gentherm (Texas), Inc. (“Texas”)

88.5% by Canada

 

11.5% by the Company

Gentherm de Mexico S.A. de C.V.

99% by Texas

 

1% by Canada

Global Thermoelectric Corporation

100% by GTE

Global Thermoelectric Technologies Inc. (“GTT”)

100% by GTE

Global Thermoelectric*

99.99% by GTE

 

0.01% by GTT

 

*a general partnership existing under the laws of the Province of Alberta,
Canada




 

--------------------------------------------------------------------------------

 

Part (b)

The equity investments in the Subsidiaries set forth in Part (a) are
incorporated herein by reference; the Borrowers have no other equity
investments.

 

 

 

 

--------------------------------------------------------------------------------

 

Part (c)

 

Legal Name

Entity Type

Jurisdiction

Tax ID Number

Organizational ID

Chief Executive Office Address

Gentherm Incorporated

Corporation

USA (Michigan)

95-4318554

54527C

21680 Haggerty Road, Suite 101, Northville, MI 48167, USA

Gentherm (Texas), Inc.

Corporation

USA (Texas)

74-2756104

136333500

2121-B Frontera Road, Del Rio, Texas 78840, USA

Gentherm Canada Ltd.

Corporation

Canada (Ontario)

105658413RC0003

Ontario Corporation No: 1832352

3445 Wheelton Drive, Windsor, Ontario, N8W 5A6, Canada

Global Thermoelectric Inc.

Corporation

Canada (Alberta)

2011104920

Alberta Corporation No: 2018125290

#9, 3700 - 78th Avenue SE, Calgary, Alberta T2C 2L8 Canada

Gentherm GmbH

Limited Liability Company

Germany

DE274149382

Commercial Register of Court of Munich: HRB 208876

Rudolf-Diesel-Str. 12, 85235 Odelzhausen, Germany

Gentherm Hungary Kft.

Limited Liability Company

Hungary

10485745-2-44

Registration No: Cg. 13-09-080441

Bányatelep 14, 2084 Pilisszentivan, Hungary

Gentherm Holding (Malta) Limited

Limited Company

Malta

993164109

Registration No: C 30684

Suite 6, Paolo Court, Giuseppe Cali' Street, Ta' Xbiex, XBX 1423, Malta

Gentherm Automotive Systems (Malta) Limited

Limited Company

Malta

993165701

Registration No: C. 30702

Suite 6, Paolo Court, Giuseppe Cali' Street, Ta' Xbiex, XBX 1423, Malta

Westridge Haggerty LLC

Limited Liability Company

USA (Michigan)

Not applicable

E2240M

21680 Haggerty Road, Suite 101, Northville, MI 48167, USA

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7.01

to Credit Agreement

Existing Liens

1.

The Company has entered into a capital lease agreement for an enterprise
resource planning system (the “Resource Planning Capitalized Lease”).  Ownership
of the system will be transferred to the Company at the end of the agreement;
however, during the term of the lease, the leasing company has a lien on the
underlying software.

2.

Liens on all assets of W.E.T. Automotive Systems (China) Limited in favor of
German Investment Corporation, a subsidiary of KfW banking group, a German
government-owned development bank (“DEG”), securing obligations under a loan
from DEG having an unpaid principal amount of approximately $5,500,000 as of the
Closing Date (the “DEG Loan”).




 

--------------------------------------------------------------------------------

 

Schedule 7.02

to Credit Agreement

Existing Investments

Investments existing as of the Closing Date in Subsidiaries as reflected on Part
(a) of Schedule 5.13.




 

--------------------------------------------------------------------------------

 

Schedule 7.03

to Credit Agreement

Existing Indebtedness

The Resource Planning Capitalized Lease and the DEG Loan set forth on Schedule
7.01 are incorporated herein by reference.




 

--------------------------------------------------------------------------------

 

Schedule 11.02

to Credit Agreement

Administrative Agent’s Office; Certain Addresses for Notice

BORROWERS:

c/o Gentherm Incorporated

21680 Haggerty Road, Suite 101

Northville, Michigan 48167

Attention: Barry Steele

Telephone: (248) 504-0485

Facsimile: (248) 348-9734

Electronic Mail:  Barry.Steele@Gentherm.com

Website Address:  www.gentherm.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office:

(daily borrowing/repaying activity, billing, fee activity, payments and requests
for credit extensions):

Jacqueline Jones

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202

Attention: Credit Services

Telephone: 972-338-3765

Facsimile: 214/290-9439

Electronic Mail: jacqueline.r.jones@baml.com

Account No. (for Dollars): 1292000883

Ref: Gentherm, Attn: Credit Services

ABA# 026009593

Bank of America London

Swift BOFAGB22

Acct#: 65280019

IBAN #: GB80BOFA16505065280019

Attn: Credit Services

Ref: Gentherm




 

--------------------------------------------------------------------------------

 

Other Notices as Administrative Agent:

(agency related questions, financial reporting requirements, bank group related
issues, etc.)  

Felicia Brinson

Bank of America, N.A.

Agency Management

135 S. LaSalle Street

Mail Code: IL4-135-09-61

Chicago, IL 60603

Telephone: 312.828.7299

Facsimile: 877.216-2432

Electronic Mail:  felicia.brinson@baml.com

L/C ISSUER:

Alphonse Malave

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Telephone: 570.330.4212

Facsimile: 570.330.4186

Electronic Mail: alphonse.malave@baml.com

SWING LINE LENDER:

Jacqueline Jones

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202

Attention: Credit Services

Telephone: 972-338-3765

Facsimile: 214-209-9439

Electronic Mail:  jacqueline.r.jones@baml.com

Account No.: 1292000883

Ref: Gentherm

ABA# 026009593

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date: , 20__

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 7, 2014
(the “Agreement;” the terms defined therein being used herein as therein
defined), among Gentherm Incorporated, a Michigan corporation (the “Company”),
Gentherm GmbH, a German limited liability company (“Gentherm Germany”), Gentherm
(Texas), Inc., a Texas corporation (“Gentherm Texas” and, together with the
Company, the “U.S. Borrowers”), Gentherm Canada Ltd., an Ontario corporation
(“Gentherm Canada”), Global Thermoelectric Inc., an Alberta corporation
(“Global” and, together with Gentherm Canada, the “Canadian Borrowers” and,
together with Gentherm Canada, the U.S. Borrowers and Gentherm Germany, the
“Borrowers” and each, a “Borrower”), each lender from time to time party thereto
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The undersigned Borrower hereby requests (select one):

¨

A Borrowing of [a Revolving Credit Loan][the Company Term Loan][the Gentherm
Germany Term Loan]

¨

A conversion of [a Revolving Credit Loan][the Company Term Loan][the Gentherm
Germany Term Loan] from a [insert Type of Loan] to a [insert Type of Loan]

¨

A continuation of [a Revolving Credit Loan][the Company Term Loan][the Gentherm
Germany Term Loan] for the additional Interest Period set forth below

1.

On                                                              (a Business
Day).

2.

In the principal amount of
                                                         

3.

Comprised of                                                          
[Type of Loan requested]

4.

In the following currency:
                                                         

5.

For Eurocurrency Rate Loans:  with an Interest Period of            months.

[With respect to the Revolving Credit Borrowing requested herein, the
undersigned hereby represents and warrants that (a) such request complies with
the proviso to the first sentence of Section 2.01(c) of the Agreement and (b)
each of the conditions set forth in Section 4.02 of the Agreement have been
satisfied on and as of the date of such Borrowing.]

[INSERT APPLICABLE BORROWER]

By:                                                                      

Name:[Insert Name of Responsible Officer]

Title:[Insert Title of Responsible Officer]

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                          , 20__

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 7, 2014
(the “Agreement;” the terms defined therein being used herein as therein
defined), among Gentherm Incorporated, a Michigan corporation (the “Company”),
Gentherm GmbH, a German limited liability company (“Gentherm Germany”), Gentherm
(Texas), Inc., a Texas corporation (“Gentherm Texas” and, together with the
Company, the “U.S. Borrowers”), Gentherm Canada Ltd., an Ontario corporation
(“Gentherm Canada”), Global Thermoelectric Inc., an Alberta corporation
(“Global” and, together with Gentherm Canada, the “Canadian Borrowers” and,
together with Gentherm Canada, the U.S. Borrowers and Gentherm Germany, the
“Borrowers” and each, a “Borrower”), each lender from time to time party thereto
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The undersigned hereby requests a Swing Line Loan:

1.

On                                                    (a Business Day).

2.

In the amount of $                                           .

With respect to the Swing Line Borrowing requested herein, the undersigned
hereby represents and warrants that (a) such request complies with the
requirements of the proviso to the first sentence of Section 2.04(a) of the
Agreement and (b) each of the conditions set forth in Section 4.02 of the
Agreement have been satisfied on and as of the date of such Borrowing.

GENTHERM INCORPORATED

By:                                            

Name:[Insert Name of Responsible Officer]

Title:[Insert Title of Responsible Officer]

 



--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF NOTE

                 , 20       

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                            or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of August 7, 2014
(the “Agreement;” the terms defined therein being used herein as therein
defined), among Gentherm Incorporated, a Michigan corporation (the “Company”),
Gentherm GmbH, a German limited liability company (“Gentherm Germany”), Gentherm
(Texas), Inc., a Texas corporation (“Gentherm Texas” and, together with the
Company, the “U.S. Borrowers”), Gentherm Canada Ltd., an Ontario corporation
(“Gentherm Canada”), Global Thermoelectric Inc., an Alberta corporation
(“Global” and, together with Gentherm Canada, the “Canadian Borrowers” and,
together with Gentherm Canada, the U.S. Borrowers and Gentherm Germany, the
“Borrowers” and each, a “Borrower”), each lender from time to time party thereto
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Loan was denominated and in Same Day Funds at the Administrative Agent’s Office
for such currency. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Collateral and each Guaranty. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[signature page follows]

 

 



--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[INSERT APPLICABLE BORROWER]

By:                                                                 

Name:[Insert Name of Responsible Officer]

Title:[Insert Title of Responsible Officer]

 

 



--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan Made

 

Currency and Amount of Loan Made

 

End of Interest Period

 

Amount of Principal or Interest Paid This Date

 

Outstanding Principal Balance

This Date

 

Notation Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                              , 20__

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 7, 2014
(the “Agreement;” the terms defined therein being used herein as therein
defined), among Gentherm Incorporated, a Michigan corporation (the “Company”),
Gentherm GmbH, a German limited liability company (“Gentherm Germany”), Gentherm
(Texas), Inc., a Texas corporation (“Gentherm Texas” and, together with the
Company, the “U.S. Borrowers”), Gentherm Canada Ltd., an Ontario corporation
(“Gentherm Canada”), Global Thermoelectric Inc., an Alberta corporation
(“Global” and, together with Gentherm Canada, the “Canadian Borrowers” and,
together with Gentherm Canada, the U.S. Borrowers and Gentherm Germany, the
“Borrowers” and each, a “Borrower”), each lender from time to time party thereto
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The undersigned Responsible Officer, solely in such capacity and not
individually, hereby certifies as of the date hereof that he/she is the [Insert
Title] of the Company, and that, as such, he/she is authorized to execute and
deliver this Compliance Certificate to the Administrative Agent on behalf of the
Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
and its Material Subsidiaries during the accounting period covered by such
financial statements.

3. A review of the activities of the Company and its Material Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period each Loan Party
performed and observed all its Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

- or -

 

--------------------------------------------------------------------------------

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of (i) the Borrowers contained in Article
V of the Agreement and (ii) each Loan Party contained in each other Loan
Document to which it is a party or in any document furnished by any such Person
at any time under or in connection with the Loan Documents, are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) as of such earlier date, and except that for purposes
of this Compliance Certificate, the representations and warranties contained in
of Sections 5.05(a) and (b) of the Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 of the Agreement, including the statements in connection with
which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the ___ day of __________, 20__.

GENTHERM INCORPORATED

By:

Name:

Title:[Insert Title]

 

 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended                 , 20__ (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

I.         Section 7.11 (a) – Consolidated Fixed Charge Coverage Ratio

A.        Consolidated EBITDA for the most recently completed four consecutive
fiscal quarters ending on above date (“Subject Period”):

1.     Consolidated Net Income for Subject Period:

$

2.     Consolidated Interest Charges for Subject Period:

$

3.     Provision for federal, state, provincial, territorial, local and foreign
income taxes payable for Subject Period:

$

4.     Depreciation and amortization expense for Subject Period:

$

5.     Non-cash unrealized losses on Swap Contracts for Subject Period:

$

6.     Non-cash unrealized losses attributable to foreign currency transactions
for Subject Period:

$

7.     Non-cash stock based compensation expense for Subject Period:

$

8.     Transaction fees and expenses in connection with Permitted Acquisitions,
in an aggregate amount not to exceed $3,000,000 for any Subject Period:

$

9.     Other non-recurring expenses, as approved by the Administrative Agent in
its reasonable discretion, reducing such Consolidated Net Income which do not
represent a cash item for Subject Period or any future period (in each as of or
by the Company and its Subsidiaries on a consolidated basis for Subject Period):

$

10.   Federal, state, provincial, territorial, local and foreign income tax
credits for Subject Period:

$

11.   Non-cash unrealized gains on Swap Contracts for Subject Period:

$

12.   Non-cash unrealized gains attributable to foreign currency transactions
for Subject Period:

$

13.   All non-recurring, non-cash items increasing Consolidated Net Income for
Subject Period (in each case, of or by the Company and its Subsidiaries for
Subject Period):

$

14.   Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 +7 + 8 +9 – 10 – 11 –
12 – 13):

$

B.        Consolidated Capital Expenditures for Subject Period to the extent not
financed from proceeds of Consolidated Funded Indebtedness (excluding proceeds
of the Revolving Credit Loans or Swing Line Loans):

$

C.       Consolidated Cash Taxes for Subject Period:

$

D.       Aggregate amount of all Restricted Payments paid in cash during Subject
Period:

$

E.       Line I.A.14 – Line I.B – Line I.C – Line I.D:

$

F.       Consolidated Interest Charges for Subject Period:

$

G.       Consolidated Scheduled Funded Debt Payments for Subject Period:

$

H.       Line I.F + Line I.G:

$

I.       Consolidated Fixed Charge Coverage Ratio (Line I.E / Line I.H):

____ to 1.00

Minimum required:

1.25 to 1.00

II.       Section 7.11 (b) – Consolidated Leverage Ratio

 

 

A.       Consolidated Funded Indebtedness at Statement Date:

$

B.       Consolidated EBITDA for Subject Period (Line I.A.14 above):

$

C.       Consolidated Leverage Ratio (Line II.A / Line II.B):

____ to 1.00

Minimum required:

See Section 7.11(b)

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

1.

Assignor[s]:                                                                 

                                                                 

[and is [not] a Defaulting Lender]

2.

Assignee[s]:                                                                 

                                                                

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.

Borrower(s):                                                                  

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

--------------------------------------------------------------------------------

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.

Credit Agreement: Credit Agreement dated as of August 7, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Gentherm Incorporated, a Michigan corporation (the “Company”),
Gentherm GmbH, a German limited liability company (“Gentherm Germany”), Gentherm
(Texas), Inc., a Texas corporation (“Gentherm Texas” and, together with the
Company, the “U.S. Borrowers”), Gentherm Canada Ltd., an Ontario corporation
(“Gentherm Canada”), Global Thermoelectric Inc., an Alberta corporation
(“Global” and, together with Gentherm Canada, the “Canadian Borrowers” and,
together with Gentherm Canada, the U.S. Borrowers and Gentherm Germany, the
“Borrowers” and each, a “Borrower”), each lender from time to time party thereto
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

6.

Assigned Interest[s]:6

Assignor[s]7

Assignee[s]8

Facility Assigned9

Aggregate Amount of Commitment/Loans
for all Lenders10

Amount of Commitment/Loans Assigned11

Percentage Assigned of Commitment/
Loans12

CUSIP Number

 

 

 

$



$





%

 

 

 

 

$



$





%

 

 

 

 

$



$





%

 

[7.

Trade Date:                   , 20__]13

8.

Effective Date:                     , 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

[signature pages follow]

 

 

6 

Include all applicable subfacilities.

7 

The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

8 

List each Assignor, as appropriate.

9 

List each Assignee, as appropriate.

10 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, etc.).

11 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date

12 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

13 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                                                  

Name:

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                                                  

Name:

Title:

[Consented to and]14 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                                                  

Name:

Title:

[Consented to:]15

GENTHERM INCORPORATED,

a Michigan corporation

By:                                                                  

Name:

Title:

BANK OF AMERICA, N.A.,

as [L/C Issuer] [and] [Swing Line Lender]

By:                                                                  

Name:

Title:

 

 

14 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

15 

To be added only if the consent of the Company and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Credit Agreement, dated as of August 7, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time; the terms
defined therein being used herein as therein defined), among Gentherm
Incorporated, a Michigan corporation (the “Company”), Gentherm GmbH, a German
limited liability company (“Gentherm Germany”), Gentherm (Texas), Inc., a Texas
corporation (“Gentherm Texas” and, together with the Company, the “U.S.
Borrowers”), Gentherm Canada Ltd., an Ontario corporation (“Gentherm Canada”),
Global Thermoelectric Inc., an Alberta corporation (“Global” and, together with
Gentherm Canada, the “Canadian Borrowers” and, together with Gentherm Canada,
the U.S. Borrowers and Gentherm Germany, the “Borrowers” and each, a
“Borrower”), each lender from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the Assignee.

 

--------------------------------------------------------------------------------

 

3. [Authorization.  The Assignee hereby agrees to be bound by the terms of the
Credit Agreement.  Further, the Assignee hereby ratifies and approves all acts
previously taken by the Administrative Agent on such Assignee’s behalf
(including the Administrative Agent acting as a proxy without power of attorney
(Vertreter ohne Vertretungsmacht) in connection with any Collateral Document
governed by German law).]16

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

16 

Bracketed text to be included only if there are any Collateral Documents
governed by German law in existence at the time this Assignment and Assumption
is executed.

 

--------------------------------------------------------------------------------

 

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

On file with the Administrative Agent.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF CLOSING DATE GUARANTY

[Executed version filed as Exhibit 10.2 to this Form 8-K]

 



--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF SECURED PARTY DESIGNATION NOTICE

Date:  _________, 20__

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by ____________ (the “Designor”),
to BANK OF AMERICA, N.A., as Administrative Agent under that certain Credit
Agreement referenced below (in such capacity, the “Administrative Agent”).  All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Gentherm Incorporated, a Michigan corporation (the “Company”), Gentherm
GmbH, a German limited liability company (“Gentherm Germany”), Gentherm (Texas),
Inc., a Texas corporation (“Gentherm Texas” and, together with the Company, the
“U.S. Borrowers”), Gentherm Canada Ltd., an Ontario corporation (“Gentherm
Canada”), Global Thermoelectric Inc., an Alberta corporation (“Global” and,
together with Gentherm Canada, the “Canadian Borrowers” and, together with
Gentherm Canada, the U.S. Borrowers and Gentherm Germany, the “Borrowers” and
each, a “Borrower”), each lender from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, have
entered into that certain Credit Agreement, dated as of August 7, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) pursuant to which certain loans and financial accommodations
have been made to the Borrowers;

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Treasury Management Agreement][Swap
Contract] as a [“Secured Treasury Management Agreement”][“Secured Swap
Agreement”] under the Credit Agreement and the Collateral Documents;

WHEREAS, the Designor is a Lender or Affiliate of a Lender and wishes to
designate a [Treasury Management Agreement][Swap Contract] as a [“Secured
Treasury Management Agreement”][“Secured Swap Agreement”] under the Credit
Agreement and the Collateral Documents;

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

1. Designation.  [_____________] hereby designates the [Treasury Management
Agreement][Swap Contract] described on Schedule 1 hereto to be a [“Secured
Treasury Management Agreement”][“Secured Swap Agreement”] and hereby represents
and warrants to the Administrative Agent that such [Treasury Management
Agreement][Swap Contract] satisfies all the requirements under the Loan
Documents to be so designated.  By executing and delivering this Secured Party
Designation Notice, the Designor, as provided in the Credit Agreement, hereby
agrees to be bound by all of the provisions of the Loan Documents which are
applicable to it as a provider of a [Secured Treasury Management
Agreement][Secured Swap Agreement] and hereby (a) confirms that it has received
a copy of the Loan Documents and such other documents and information as it has
deemed appropriate to make its own decision to enter into this Secured Party
Designation Notice, (b) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are incidental thereto
(including, without limitation, those referred to in the provisions of Section
9.01 of the Credit Agreement), [and] (c) agrees that it will be bound by the
provisions of the Loan Documents and



--------------------------------------------------------------------------------

 

will perform in accordance with its terms all the obligations which by the terms
of the Loan Documents are required to be performed by it as a provider of a
[Treasury Management Agreement][Swap Contract] [and (d) ratifies and approves
all acts previously taken by the Administrative Agent on the Designor’s behalf
(including the Administrative Agent acting as a proxy without power of attorney
(Vertreter ohne Vertretungsmacht) in connection with any Collateral Document
governed by German law)]17.  Without limiting the foregoing, the Designor agrees
to indemnify the Administrative Agent as contemplated by Section 11.04(b) of the
Credit Agreement.

2. GOVERNING LAW.  THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[signature pages follow]

 

 

17 

Bracketed text to be included only if there are any Collateral Documents
governed by German law in existence at the time this Secured Party Designation
Notice is provided.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

DESIGNOR

By:                                                                  

Name:

Title:

ADMINISTRATIVE AGENT

By:                                                                  

Name:

Title:

 

--------------------------------------------------------------------------------

 

Schedule 1

EXHIBIT H-1

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT (this “Agreement”), dated as of [_________, 20__]
to the Credit Agreement referenced below is by and among [NEW LENDER] (the “New
Lender”), Gentherm Incorporated, a Michigan corporation (the “Company”),
Gentherm GmbH, a German limited liability company (“Gentherm Germany”), Gentherm
(Texas), Inc., a Texas corporation (“Gentherm Texas” and, together with the
Company, the “U.S. Borrowers”), Gentherm Canada Ltd., an Ontario corporation
(“Gentherm Canada”), Global Thermoelectric Inc., an Alberta corporation
(“Global” and, together with Gentherm Canada, the “Canadian Borrowers” and,
together with Gentherm Canada, the U.S. Borrowers and Gentherm Germany, the
“Borrowers” and each, a “Borrower”), the Guarantors party hereto and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

W I T N E S S E T H

WHEREAS, pursuant to that Credit Agreement, dated as of August 7, 2014 (as
amended, restated, amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement”), by and among the Borrowers,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, the Lenders have agreed
to provide the Borrowers with a revolving credit facility and term loan
facilities;

WHEREAS, pursuant to Section 2.02(f) of the Credit Agreement, the Borrowers have
requested that the New Lender provide a portion of the increased Revolving
Credit Commitment under the Credit Agreement; and

WHEREAS, the New Lender has agreed to provide a $[_______] Revolving Credit
Commitment on the terms and conditions set forth herein and to become a “Lender”
under the Credit Agreement in connection therewith;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms.  Capitalized terms used but not defined herein shall have the
meaning provided to such terms in the Credit Agreement.

2. Commitment.  In accordance with Section 2.02(f) of the Credit Agreement, the
New Lender hereby agrees that the New Lender shall have a Revolving Credit
Commitment of $[_______] under the Credit Agreement.  The Borrowers, the
Guarantors and the New Lender hereby acknowledge, agree and confirm that the New
Lender shall from and after the date hereof be deemed to be a party to the
Credit Agreement and a “Lender” for all purposes of the Credit Agreement and the
other Loan Documents, and shall have all of the rights and obligations of a
Lender under the Credit Agreement and the other Loan Documents as if the New
Lender had executed the Credit Agreement.  The existing Schedule 2.01 to the
Credit Agreement shall be deemed to be, and shall be, amended to include the New
Lender’s Revolving Credit Commitment.  [Further, the New Lender hereby ratifies
and approves all acts previously taken by the Administrative Agent on the New
Lender’s behalf (including the Administrative Agent acting as a proxy without
power of attorney (Vertreter ohne Vertretungsmacht) in connection with any
Collateral Document governed by German law).]18

3. Conditions Precedent.  This Agreement shall be effective as of the date
hereof upon satisfaction of the following conditions precedent:

 

18 

Bracketed text to be included only if there are any Collateral Documents
governed by German law in existence at the time this Lender Joinder Agreement is
executed.

 

--------------------------------------------------------------------------------

 

(a) receipt by the Administrative Agent of counterparts of this Agreement
executed by the Borrowers, the Guarantors, the New Lender, the Administrative
Agent, the L/C Issuer and the Swing Line Lender; and

(b) receipt by the Administrative Agent of the certificates required by clauses
(E) and (F) of Section 2.02(f)(i) of the Credit Agreement.

1. Notices.  The applicable address, facsimile number and electronic mail
address of the New Lender for purposes of Section 11.02 of the Credit Agreement
are as set forth in the Administrative Questionnaire delivered by the New Lender
to the Administrative Agent and the Borrowers on or before the date hereof or to
such other address, facsimile number and electronic mail address as shall be
designated by the New Lender in a notice to the Administrative Agent and the
Borrower.

2. Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Agreement and (b) agrees that this
Agreement and all documents executed in connection herewith do not operate to
reduce or discharge such Guarantor’s obligations under the Loan Documents.

3. Acknowledgment.  The Administrative Agent, the Borrowers, the L/C Issuer and
the Swing Line Lender hereby acknowledge and agree that the New Lender is
reasonably acceptable to each of them as a Lender under the Credit Agreement.

4. Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

5. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.  Delivery of executed counterparts of this Agreement by
facsimile or other electronic means shall be effective as an original.

[signature pages follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

NEW LENDER:

[NEW LENDER]

 

 

 

By:                                                                  

 

Name:

 

Title:

 

 

BORROWERS:

GENTHERM INCORPORATED

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GENTHERM GMBH

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GENTHERM (TEXAS), INC.

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GLOBAL THERMOELECTRIC INC.

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GENTHERM CANADA LTD.

 

 

 

By:                                          

 

Name:

 

Title:

 

 



 

--------------------------------------------------------------------------------

 

GUARANTORS:

WESTRIDGE HAGGERTY LLC

 

 

 

By:                                                                  

 

Name:

 

Title:

 

 

 

Gentherm Holding (Malta) Limited

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

Gentherm Automotive Systems (Malta) LIMITED

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

Gentherm Hungary Korlátolt Felelősségű Társaság

 

 

 

By:                                          

 

Name:

 

Title:

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

By:                                          

 

Name:

 

Title:

 

 

SWING LINE LENDER AND

L/C ISSUER:

BANK OF AMERICA, N.A.,

as Swing Line Lender and L/C Issuer

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H-2

FORM OF LENDER COMMITMENT AGREEMENT

THIS LENDER COMMITMENT AGREEMENT (this “Agreement”) dated as of [_________,
20__] is among Gentherm Incorporated, a Michigan corporation (the “Company”),
Gentherm GmbH, a German limited liability company (“Gentherm Germany”), Gentherm
(Texas), Inc., a Texas corporation (“Gentherm Texas” and, together with the
Company, the “U.S. Borrowers”), Gentherm Canada Ltd., an Ontario corporation
(“Gentherm Canada”), Global Thermoelectric Inc., an Alberta corporation
(“Global” and, together with Gentherm Canada, the “Canadian Borrowers” and,
together with Gentherm Canada, the U.S. Borrowers and Gentherm Germany, the
“Borrowers” and each, a “Borrower”), the Guarantors party hereto, [____________]
(the “Applicable Lender”) and BANK OF AMERICA, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, a credit facility has been extended to the Borrowers pursuant to the
terms of the Credit Agreement, dated as of August 7, 2014 (as amended, restated,
amended and restated, modified, supplemented, increased or extended from time to
time, the “Credit Agreement”), by and among the Borrowers, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer;

WHEREAS, pursuant to Section 2.02(f)(i) of the Credit Agreement, the Borrowers
have the right to increase the Revolving Credit Facility with new Revolving
Credit Commitments; and

WHEREAS, the Applicable Lender has agreed to increase its Revolving Credit
Commitment under the Credit Agreement to $[_______] on the terms set forth
herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms.  Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

2. Commitment.  The Applicable Lender hereby agrees that from and after the date
hereof the Applicable Lender shall have a Revolving Credit Commitment of
$[_______] under the Credit Agreement.  The existing Schedule 2.01 to the Credit
Agreement shall be deemed to be, and shall be, amended to include the Applicable
Lender’s Revolving Credit Commitment as increased hereby.

3. Conditions Precedent.  This Agreement shall be effective as of the date
hereof upon satisfaction of each of the following conditions precedent:

(a) receipt by the Administrative Agent of this Agreement executed by the
Borrowers, the Guarantors, the Applicable Lender and the Administrative Agent;
and

(b) receipt by the Administrative Agent of the certificates required by clauses
(E) and (F) of Section 2.02(f)(i) of the Credit Agreement.

4. Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and consents to
all of the terms and conditions of this Agreement, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Loan Documents.

5. Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

 

--------------------------------------------------------------------------------

 

6. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.  Delivery of executed counterparts of this Agreement by
facsimile or other electronic means shall be effective as an original.

[Signature Pages Follow]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

APPLICABLE LENDER:

[APPLICABLE LENDER]

 

 

 

By:                                                                  

 

Name:

 

Title:

 

 

BORROWERS:

GENTHERM INCORPORATED

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GENTHERM GMBH

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GENTHERM (TEXAS), INC.

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GLOBAL THERMOELECTRIC INC.

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GENTHERM CANADA LTD.

 

 

 

By:                                          

 

Name:

 

Title:

 






 

--------------------------------------------------------------------------------

 

GUARANTORS:

WESTRIDGE HAGGERTY LLC

 

 

 

By:                                                                  

 

Name:

 

Title:

 

 

 

Gentherm Holding (Malta) Limited

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

Gentherm Automotive Systems (Malta) LIMITED

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

Gentherm Hungary Korlátolt Felelősségű Társaság

 

 

 

By:                                          

 

Name:

 

Title:

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF ADD-ON COMPANY TERM LENDER JOINDER AGREEMENT

THIS ADD-ON COMPANY TERM LENDER JOINDER AGREEMENT, dated as of [_________, 20__]
(this “Agreement”), is by and among each of the Persons identified as “Add-On
Company Term Lenders” on the signature pages hereto (each, an “Add-On Company
Term Lender”), Gentherm Incorporated, a Michigan corporation (the “Company”),
Gentherm GmbH, a German limited liability company (“Gentherm Germany”), Gentherm
(Texas), Inc., a Texas corporation (“Gentherm Texas” and, together with the
Company, the “U.S. Borrowers”), Gentherm Canada Ltd., an Ontario corporation
(“Gentherm Canada”), Global Thermoelectric Inc., an Alberta corporation
(“Global” and, together with Gentherm Canada, the “Canadian Borrowers” and,
together with Gentherm Canada, the U.S. Borrowers and Gentherm Germany, the
“Borrowers” and each, a “Borrower”), the Guarantors party hereto, and Bank of
America, N.A., as Administrative Agent.  Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

W I T N E S S E T H

WHEREAS, pursuant to that Credit Agreement, dated as of August 7, 2014 (as
amended, restated, amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement”), by and among the Borrowers,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, the Lenders have agreed
to provide the Borrowers with a revolving credit facility and term loan
facilities;

WHEREAS, pursuant to Section 2.01(d) of the Credit Agreement, the Company has
requested that each Add-On Company Term Lender provide a portion of the Add-On
Company Term Loan under the Credit Agreement; and

WHEREAS, each Add-On Company Term Lender has agreed to provide a portion of the
Add-On Company Term Loan on the terms and conditions set forth herein and to
become an “Add-On Company Term Lender” under the Credit Agreement in connection
therewith;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Each Add-On Company Term Lender severally agrees to make its portion of the
Add-On Company Term Loan in a single advance to the Company on the date hereof
in the amount of its respective Add-On Company Term Commitment; provided that,
after giving effect to such advances, the Outstanding Amount of the Add-On
Company Term Loan shall not exceed the aggregate amount of the Add-On Company
Term Commitments of the Add-On Company Term Lenders.  The Add-On Company Term
Commitment and Applicable Percentage for each of the Add-On Company Term Lenders
shall be as set forth on Schedule 2.01 attached hereto.  The existing Schedule
2.01 to the Credit Agreement shall be deemed to be amended to include the
information set forth on Schedule 2.01 attached hereto.

2. The Applicable Rate with respect to the Add-On Company Term Loan shall be (a)
[_______%], with respect to Eurocurrency Rate Loans, and (b) [_______%], with
respect to Base Rate Loans.

3. The Add-On Company Term Maturity Date shall be [__________].

 

--------------------------------------------------------------------------------

 

4. The Company shall repay to the Add-On Company Term Lenders the principal
amount of the Add-On Company Term Loan in quarterly installments on the dates
set forth below as follows:

Payment Dates

Principal Amortization Payment

[___________]

$[__________]

Add-On Company Term Maturity Date

Outstanding Principal Amount of Add-On Company Term Loans

5. Each Add-On Company Term Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become an Add-On Company Term Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as an Add-On Company Term Lender thereunder
and shall have the obligations of an Add-On Company Term Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Add-On Company Term Lender, and (v) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement; [and] (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as an Add-On Company Term Lender [and (c) ratifies and approves
all acts previously taken by the Administrative Agent on such Add-On Company
Term Lender’s behalf (including the Administrative Agent acting as a proxy
without power of attorney (Vertreter ohne Vertretungsmacht) in connection with
any Collateral Document governed by German law)]19.

6. Each of the Administrative Agent, the Borrowers, and the Guarantors agrees
that, as of the date hereof, each Add-On Company Term Lender shall (a) be a
party to the Credit Agreement and the other Loan Documents, (b) be an “Add-On
Company Term Lender” for all purposes of the Credit Agreement and the other Loan
Documents and (c) have the rights and obligations of an Add-On Company Term
Lender under the Credit Agreement and the other Loan Documents.

7. The address of each Add-On Company Term Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Add-On Company Term Lender to the Administrative Agent.

8. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract.  Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.

9. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK.

[signature pages follow]

 

19 

Bracketed text to be included only if there are any Collateral Documents
governed by German law in existence at the time this Add-On Company Term Lender
Joinder Agreement is executed.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

ADD-ON COMPANY TERM LENDER:

[ADD-ON COMPANY TERM LENDER]

 

 

 

By:                                                                  

 

Name:

 

Title:

 

 

BORROWERS:

GENTHERM INCORPORATED

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GENTHERM GMBH

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GENTHERM (TEXAS), INC.

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GLOBAL THERMOELECTRIC INC.

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

GENTHERM CANADA LTD.

 

 

 

By:                                          

 

Name:

 

Title:

 

 



 

--------------------------------------------------------------------------------

 

GUARANTORS:

WESTRIDGE HAGGERTY LLC

 

 

 

By:                                                                  

 

Name:

 

Title:

 

 

 

Gentherm Holding (Malta) Limited

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

Gentherm Automotive Systems (Malta) LIMITED

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

Gentherm Hungary Korlátolt Felelősségű Társaság

 

 

 

By:                                          

 

Name:

 

Title:

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

By:                                          

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF GERMAN SHARE PLEDGE AGREEMENT

[The Registrant hereby agrees to furnish supplementally a copy of this omitted
Exhibit to the Commission upon request.]

 

--------------------------------------------------------------------------------

 

EXHIBIT K

FORM OF GERMAN PARALLEL DEBT AGREEMENT

[The Registrant hereby agrees to furnish supplementally a copy of this omitted
Exhibit to the Commission upon request.]

 